Exhibit 10.1

Execution Version

 

 

$500,000,000

MEMORIAL PRODUCTION PARTNERS LP

MEMORIAL PRODUCTION FINANCE CORPORATION

6.875% Senior Notes due 2022

PURCHASE AGREEMENT

Dated: July 14, 2014

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. Representations and Warranties

     3   

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

     19   

SECTION 3. Covenants of the Memorial Parties

     21   

SECTION 4. Payment of Expenses

     24   

SECTION 5. Conditions of Initial Purchasers’ Obligations

     25   

SECTION 6. Indemnification

     27   

SECTION 7. Contribution

     30   

SECTION 8. Representations, Warranties and Agreements to Survive Delivery

     31   

SECTION 9. Termination of Agreement

     31   

SECTION 10. Default by One or More of the Initial Purchasers

     32   

SECTION 11. Notices

     32   

SECTION 12. Parties

     33   

SECTION 13. GOVERNING LAW AND TIME

     33   

SECTION 14. Effect of Headings

     33   

SECTION 15. Definitions

     33   

SECTION 16. Permitted Free Writing Documents

     34   

SECTION 17. Absence of Fiduciary Relationship

     35   

SECTION 18. Research Analyst Independence and Other Activities of the Initial
Purchasers

     35   

SECTION 19. Waiver of Jury Trial

     36   

SECTION 20. Consent to Jurisdiction

     36   

 

i



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   –   

Initial Purchasers

Exhibit B

   –   

Guarantors

Exhibit C

   –   

Subsidiaries

Exhibit D

   –   

Form of Pricing Term Sheet

Exhibit E

   –   

Amendments; Issuer Free Writing Documents

Exhibit F

   –   

Form of Opinion of Issuers’ Counsel

Exhibit G

   –   

Form of Registration Rights Agreement

 

ii



--------------------------------------------------------------------------------

$500,000,000

MEMORIAL PRODUCTION PARTNERS LP

MEMORIAL PRODUCTION FINANCE CORPORATION

6.875% Senior Notes due 2022

PURCHASE AGREEMENT

July 14, 2014

Barclays Capital Inc.

As Representative of the several Initial Purchasers

c/o Barclays Capital Inc.

747 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Memorial Production Partners LP, a Delaware limited partnership (the
“Partnership”), and Memorial Production Finance Corporation, a Delaware
corporation (“FinanceCo” and, together with the Partnership, the “Issuers”),
confirm their agreement with Barclays Capital Inc. (“Barclays”) and each of the
other Initial Purchasers named on Exhibit A hereto (collectively, the “Initial
Purchasers,” which term shall also include any person substituted for an Initial
Purchaser pursuant to Section 10 hereof), for whom Barclays is acting as
representative (in such capacity, the “Representative”), with respect to the
issue and sale by the Issuers and the purchase by the Initial Purchasers, acting
severally and not jointly, of $500,000,000 in aggregate principal amount of the
Issuers’ 6.875% Senior Notes due 2022 (the “Notes”). The Notes will be issued
pursuant to an Indenture to be dated as of July 17, 2014 (the “Indenture”) among
the Issuers, the Guarantors referred to below, and U.S. Bank National
Association, as trustee (the “Trustee”). The Issuers’ obligations under the
Notes, including the due and punctual payment of interest on the Notes, will be
irrevocably and unconditionally guaranteed on an unsecured senior basis (the
“Guarantees” and, together with the Notes, the “Securities”) by the Guarantors.
Certain terms used in this purchase agreement (this “Agreement”) are defined in
Section 15 hereof.

Reference herein to: (1) “General Partner” means Memorial Production Partners GP
LLC, a Delaware limited liability company and the sole general partner of the
Partnership; (2) “Guarantors” means the direct or indirect subsidiaries of the
Partnership listed on Exhibit B hereto; (3) “Subsidiaries” means the direct or
indirect subsidiaries of the Partnership listed on Exhibit C hereto;
(4) “Partnership Parties” means the Issuers and the Guarantors; (5) “Partnership
Entities” means the General Partner, the Partnership and the Subsidiaries;
(6) “Memorial Parties” means the General Partner, the Issuers and the
Guarantors; (7) “Partnership Properties” means all of the assets and properties
owned by the Partnership Entities; (8) “Operating Company” means Memorial
Production Operating LLC, a Delaware limited liability company; (9) “Merit
Properties” means the properties and assets acquired pursuant to the Purchase
and Sale Agreement, dated May 2, 2014, by and among Merit Management Partners I,
L.P., Merit Energy Partners III, L.P., Merit Pipeline Company, LLC,

 

1



--------------------------------------------------------------------------------

Merit Energy Company, LLC and the Operating Company; (10) “Alta Mesa Properties”
means the properties and assets acquired pursuant to the Purchase and Sale
Agreement, dated March 25, 2014, between Alta Mesa Eagle, LLC and the Operating
Company; and (11) “MRD Properties” means the properties and assets acquired
pursuant to the Purchase and Sale Agreement, dated March 4, 2014, between an
affiliate of MRD (as defined below) and the Operating Company.

The Securities will be offered and sold to the Initial Purchasers without
registration under the 1933 Act, in reliance on the exemption provided by
Section 4(a)(2) of the 1933 Act. The Issuers and the Guarantors have prepared a
preliminary offering memorandum, dated July 14, 2014 (the “Preliminary Offering
Memorandum”), and a pricing term sheet substantially in the form attached hereto
as Exhibit D (the “Pricing Term Sheet”) setting forth the terms of the
Securities omitted from the Preliminary Offering Memorandum. Promptly following
the execution of this Agreement, the Issuers and the Guarantors will prepare an
offering memorandum, dated July 14, 2014 (the “Offering Memorandum”), setting
forth information regarding the Partnership Parties and the Securities. The
Preliminary Offering Memorandum, as supplemented and amended as of the
Applicable Time, together with the Pricing Term Sheet and any of the documents
listed on Exhibit E hereto are collectively referred to as the “General
Disclosure Package.” The Issuers and the Guarantors hereby confirm that they
have authorized the use of the General Disclosure Package and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers.

Any reference to the General Disclosure Package or the Offering Memorandum shall
be deemed to refer to and include any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the 1934 Act incorporated by
reference into the General Disclosure Package or the Offering Memorandum, as the
case may be. All documents filed under the 1934 Act and so deemed to be included
in the Preliminary Offering Memorandum, General Disclosure Package or the
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports.”

You have advised the Issuers that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the General Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to (i) persons whom you reasonably believe to be
“qualified institutional buyers” as defined in Rule 144A under the 1933 Act
(“QIBs”), and (ii) in compliance with Regulation S under the 1933 Act
(“Regulation S”). Those persons specified in clauses (i) and (ii) of this
paragraph are referred to herein as “Eligible Purchasers.”

Holders (including subsequent transferees) of the Securities will have the
benefit of the registration rights set forth in the registration rights
agreement substantially in the form attached hereto as Exhibit G (the
“Registration Rights Agreement”) among the Issuers, the Guarantors and the
Initial Purchasers to be dated the Closing Date (as defined herein). Pursuant to
the Registration Rights Agreement, the Issuers and the Guarantors will agree to
file with the Commission under the circumstances set forth therein, a
registration statement under the 1933 Act relating to the Issuers’ 6.875% Senior
Notes due 2022 (the “Exchange Notes”) and the Guarantors’ Exchange Guarantees
(the “Exchange Guarantees”) to be offered in exchange for the Securities and the
Guarantees (the “Exchange Offer”).

 

2



--------------------------------------------------------------------------------

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Memorial Parties. The Memorial
Parties, jointly and severally, represent and warrant to each Initial Purchaser,
and agree with each Initial Purchaser, as follows:

(1) Rule 144A Information. Each of the General Disclosure Package and the
Offering Memorandum, each as of its respective date, contains all the
information required by Rule 144A(d)(4) under the 1933 Act, if any.

(2) No Stop Orders. The General Disclosure Package and the Offering Memorandum
have been prepared by the Partnership Parties for use by the Initial Purchasers
in connection with the Exempt Resales. No order or decree preventing the use of
the General Disclosure Package or the Offering Memorandum, or any order
asserting that the transactions contemplated by this Agreement are subject to
the registration requirements of the 1933 Act has been issued, and no proceeding
for that purpose has commenced or is pending or, to the knowledge of the
Memorial Parties, is contemplated.

(3) No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the General Disclosure Package, as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iii) the Offering Memorandum, as of
the date thereof, did not and, at the Closing Date, will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading and (iv) each Issuer Free Writing Document (as defined
below) set forth on Exhibit E or used pursuant to Section 3(p) (including any
electronic road show), when taken together with the General Disclosure Package,
did not, and, at the Closing Date, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

The representations and warranties in the preceding paragraph do not apply to
statements in or omissions from the Offering Memorandum, the General Disclosure
Package, any Issuer Free Writing Document or any amendment or supplement to any
of the foregoing made in reliance upon and in conformity with written
information furnished to the Partnership by any Initial Purchaser through the
Representative expressly for use therein, it being understood and agreed that
the only such information furnished by the Initial Purchasers as aforesaid
consists of the information described as such in Section 6(b) hereof.

(4) Incorporated Documents. The Exchange Act Reports incorporated by reference
in the General Disclosure Package or the Offering Memorandum, at the

 

3



--------------------------------------------------------------------------------

respective times they were or hereafter are filed with the Commission, complied
or will comply in all material respects with the requirements of the 1934 Act
and the 1934 Act Regulations and did not or will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.

(5) Reporting Compliance. The Partnership is subject to, and is in full
compliance in all material respects with, the reporting requirements of
Section 13 and Section 15(d), as applicable, of the 1934 Act.

(6) No Other Securities of Same Class. When the Securities are issued and
delivered pursuant to this Agreement, such Securities will not be of the same
class (within the meaning of Rule 144A under the 1933 Act) as securities of the
Issuers or the Guarantors that are listed on a national securities exchange
registered under Section 6 of the 1934 Act or that are quoted in a United States
automated inter-dealer quotation system.

(7) No Registration. No registration under the 1933 Act of the Securities is
required for the sale of the Securities to you as contemplated hereby or for the
initial resale of Securities by you to the Eligible Purchasers, assuming the
accuracy of the Initial Purchasers’ representations in this Agreement.

(8) No General Solicitation. No form of general solicitation or general
advertising within the meaning of Rule 502 under the 1933 Act (including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) (each, a “General
Solicitation”) was or will be used by the Issuers or any of their affiliates or
any of their representatives (other than you, as to whom the Memorial Parties
make no representation) in connection with the offer and sale of the Securities.

(9) Regulation S Compliance. Each of the Issuers is a Category 2 issuer for
purposes of Regulation S. No directed selling efforts within the meaning of Rule
902 under the 1933 Act were used by the Issuers and their subsidiaries or any of
their representatives (other than you, as to whom the Memorial Parties make no
representation) with respect to Securities sold in reliance on Regulation S, and
the Issuers, any affiliate of the Issuers and any person acting on their behalf
(other than you, as to whom the Memorial Parties make no representation) have
complied with and will implement the “offering restrictions” required by Rule
902 under the 1933 Act.

(10) No Integration. None of the Partnership Parties nor any other person acting
on behalf of the Partnership Parties has sold or issued any securities that
would be integrated with the offering of the Securities contemplated by this
Agreement in a manner that would require registration of the Securities under
the 1933 Act.

 

4



--------------------------------------------------------------------------------

(11) Good Standing of the Memorial Parties. Each of the Memorial Parties is
validly existing as a limited partnership, limited liability company or
corporation, as applicable, in good standing under the laws of its jurisdiction
of organization with full power and authority to enter into and perform its
respective obligations under this Agreement and the other Transaction Documents
and consummate the transactions contemplated hereby and thereby. Each of the
Partnership Entities is duly qualified to do business as a foreign limited
partnership, limited liability company or corporation, as applicable, and is in
good standing under the laws of each jurisdiction which requires, or at the
Closing Date, will require, such qualification, except where the failure to be
so qualified would not have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties, taken as
a whole, whether or not arising from transactions in the ordinary course of
business, on the Partnership Entities, taken as a whole (a “Material Adverse
Effect”), or subject the limited partners of the Partnership to any material
liability or disability.

(12) Ownership of the General Partner. Memorial Resource Development Corp., a
Delaware corporation (“MRD”), owns, and on the Closing Date, will own, all of
the issued and outstanding Class A Membership Interests (as defined in the GP
LLC Agreement (as defined below)) of the General Partner; the Class A Membership
Interests are duly authorized and validly issued in accordance with the limited
liability company agreement of the General Partner (the “GP LLC Agreement”), and
are fully paid (to the extent required by the GP LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”)); and MRD owns such membership interests free and clear of all liens,
encumbrances, security interests, charges or other claims (collectively,
“Liens”), except for restrictions on transferability contained in the GP LLC
Agreement or as described in the General Disclosure Package and the Offering
Memorandum; and on the Closing Date, no other interest in the General Partner
will be outstanding.

(13) General Partner of the Partnership. The General Partner is, and on the
Closing Date, will be, the sole general partner of the Partnership with a 0.1%
general partner interest in the Partnership; such general partner interest has
been, and on the Closing Date, will be, duly authorized and validly issued in
accordance with the First Amended and Restated Agreement of Limited Partnership
of the Partnership, as in effect on the date hereof (the “Partnership
Agreement”); and the General Partner owns, and will own on the Closing Date,
such general partner interest free and clear of all Liens, except for
restrictions on transferability contained in the Partnership Agreement or as
described in the General Disclosure Package and the Offering Memorandum.

(14) Subordinated Units and Incentive Distribution Rights. MRD Holdco LLC (“MRD
Holdco”) owns, and on the Closing Date, will own, 5,360,912 Subordinated Units
(as such term is defined in the Partnership Agreement, the “Subordinated
Units”), the General Partner owns, and on the Closing Date, will own, 50% of the
Incentive Distribution Rights (as such term is defined in the Partnership
Agreement, the “IDRs”) in the Partnership; Natural Gas Partners VIII, L.P., a
Delaware limited partnership, Natural

 

5



--------------------------------------------------------------------------------

Gas Partners IX, L.P., a Delaware limited partnership, and NGP IX Offshore
Holdings, L.P., a Delaware limited partnership collectively indirectly own, and
on the Closing Date will collectively indirectly own, 50% of the IDRs in the
Partnership; in each case free and clear of all Liens, except for restrictions
on transferability contained in the Partnership Agreement or as described in the
General Disclosure Package and the Offering Memorandum; all of such Subordinated
Units and IDRs and the limited partner interests represented thereby have been
duly authorized and validly issued in accordance with the Partnership Agreement,
and are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-607 and 17-804 of the Delaware Limited Partnership Act).

(15) Ownership of the Operating Company. The Partnership owns, and on the
Closing Date, will own, all of the issued and outstanding membership interests
of the Operating Company free and clear of all Liens, except for restrictions on
transferability contained in the limited liability company agreement of the
Operating Company (as in effect on the date hereof, the “Operating Company LLC
Agreement”) or Liens pursuant to that certain Credit Agreement dated
December 14, 2011, among the Operating Company, as borrower, the guarantors
party thereto, Wells Fargo Bank, National Association, as administrative agent
for the lenders party thereto, and the other agents and lenders party thereto
(as amended, the “Credit Agreement”); such membership interests have been duly
authorized and validly issued in accordance with the Operating Company LLC
Agreement and are fully paid (to the extent required by the Operating Company
LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act).

(16) Ownership of FinanceCo. The Partnership owns, and on the Closing Date, will
own, all of the issued and outstanding shares of capital stock of FinanceCo free
and clear of all Liens except for Liens pursuant to the Credit Agreement; such
shares of capital stock have been duly authorized and validly issued in
accordance with the certificate of incorporation and bylaws of FinanceCo and are
fully paid and nonassessable.

(17) Ownership of the Subsidiaries. The Operating Company owns, and on the
Closing Date, will own, directly or indirectly, all of the issued and
outstanding membership interests and shares of capital stock of each of the
Subsidiaries other than FinanceCo (other than with respect to San Pedro Bay
Pipeline Company, of which the Operating Company indirectly owns 51.75% of the
issued and outstanding common stock) free and clear of all Liens, except for
restrictions on transferability contained in the limited liability company
agreements or other similar governing documents of each of the Subsidiaries and
Liens pursuant to the Credit Agreement; such membership interests and shares of
capital stock have been duly authorized and validly issued in accordance with
the limited liability company agreements, bylaws or other similar governing
documents of the Subsidiaries, and are fully paid (to the extent required by
each applicable limited liability company agreement) and nonassessable (except
as such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act, Sections 101.206 and 101.613 of the Texas Business
Organizations Code and Section 7-80-606 of the Colorado Revised Statutes).

 

6



--------------------------------------------------------------------------------

(18) The Securities. The Securities have been duly authorized and, at the
Closing Date, will have been duly executed by the Issuers and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor as provided in this Agreement, will
constitute valid and binding obligations of the Issuers, enforceable against the
Issuers in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) (“Creditors’ Rights”), and
will be in the form contemplated by, and entitled to the benefits of, the
Indenture.

(19) The Exchange Notes. The Exchange Notes have been duly authorized and, when
issued and authenticated in accordance with the terms of the Indenture and
delivered in accordance with the Exchange Offer as provided in the Registration
Rights Agreement, will be validly issued and will constitute valid and binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their terms, except as enforcement thereof may be limited by Creditors’ Rights,
and will be in the form contemplated by, and entitled to the benefits of, the
Indenture.

(20) The Guarantees. The Guarantees have been duly authorized by the Guarantors.
When the Securities have been validly issued, executed and authenticated in
accordance with the terms of the Indenture and delivered against payment
therefor as provided in this Agreement, the Guarantees will constitute valid and
binding obligations of the Guarantors, enforceable against each Guarantor in
accordance with their terms, except as enforcement thereof may be limited by
Creditors’ Rights, and will be in the form contemplated by, and entitled to the
benefits of, the Indenture.

(21) The Exchange Guarantees. The Exchange Guarantees have been duly authorized,
and when the Exchange Notes have been validly issued, executed and authenticated
in accordance with the terms of the Indenture and delivered in accordance with
the Exchange Offer as provided in the Registration Rights Agreement, will be
validly issued and will constitute valid and binding obligations of the
Guarantors, enforceable against each Guarantor in accordance with their terms,
except as enforcement thereof may be limited by Creditors’ Rights, and will be
in the form contemplated by, and entitled to the benefits of, the Indenture.

(22) Capitalization. As of the date hereof, the Partnership has no limited
partner interests issued and outstanding other than the following: 56,497,187
Common Units, including Common Units owned by the public unitholders, 5,360,912
Subordinated Units and the IDRs. Other than the Subordinated Units, the IDRs and
the Common Units issued pursuant to the Partnership’s public equity offering
that is expected to close on July 15, 2014, the 56,497,187 Common Units will be
the only limited partner interests of the Partnership issued and outstanding on
the Closing Date, except for issuances of equity pursuant to employee benefit
plans or long-term incentive plans.

 

7



--------------------------------------------------------------------------------

(23) No Other Subsidiaries. Other than its ownership of its 0.1% general partner
interest in the Partnership and the IDRs, the General Partner will not, on the
Closing Date, own, directly or indirectly, any equity or long-term debt
securities of any corporation, partnership, limited liability company, joint
venture, association or other entity. As of the date hereof, other than (i) the
Partnership’s ownership of a 100% membership interest in the Operating Company
and 100% of the common stock of FinanceCo, and (ii) the Operating Company’s
direct or indirect ownership of a 100% membership interest in each of the
Subsidiaries other than FinanceCo (other than with respect to San Pedro Bay
Pipeline Company, of which the Operating Company indirectly owns 51.75% of the
issued and outstanding common stock), neither the Partnership nor the Operating
Company owns, directly or indirectly, any equity or long-term debt securities of
any corporation, partnership, limited liability company, joint venture,
association or other entity. As of the Closing Date, other than (i) the
Partnership’s ownership of a 100% membership interest in the Operating Company
and 100% of the common stock of FinanceCo, and (ii) the Operating Company’s
direct or indirect ownership of a 100% membership interest in each of the
Subsidiaries other than FinanceCo (other than with respect to San Pedro Bay
Pipeline Company, of which the Operating Company indirectly owns 51.75% of the
issued and outstanding common stock), neither the Partnership nor the Operating
Company will own, directly or indirectly, any equity or long-term debt
securities of any corporation, partnership, limited liability company, joint
venture, association or other entity.

(24) No Preemptive Rights. Except as described in or incorporated by reference
into the General Disclosure Package and the Offering Memorandum, there are no
outstanding options or warrants to purchase any securities of the Partnership
Entities. The issuance and sale of the Securities as contemplated by this
Agreement does not give rise to any rights for or relating to the registration
of any securities of the Partnership Parties.

(25) Full Power. Each of the Memorial Parties has all requisite power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party and perform its respective obligations
hereunder and thereunder. Each of the Issuers has all requisite partnership or
corporate, as applicable, power and authority to issue, sell and deliver the
Securities, in accordance with and upon the terms and conditions set forth in
this Agreement, the Indenture, the General Disclosure Package and the Offering
Memorandum. Each of the Guarantors has all requisite limited liability company
power and authority to issue the Guarantees.

(26) Authorization of this Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Memorial Parties.

(27) The Indenture. The Indenture has been duly authorized by each of the
Partnership Parties and, on the Closing Date, will have been duly executed and
delivered by each of the Partnership Parties and, assuming due authorization and
execution by the

 

8



--------------------------------------------------------------------------------

Trustee, will constitute a valid and binding agreement of each of the
Partnership Parties, enforceable against each of the Partnership Parties in
accordance with its terms, except as enforcement thereof may be limited by
Creditors’ Rights. No qualification of the Indenture under the 1939 Act is
required in connection with the offer and sale of the Securities contemplated
hereby or in connection with the Exempt Resales. The Indenture conforms in all
material respects to the requirements of the 1939 Act and the rules and
regulations thereunder applicable to an indenture that is qualified thereunder.

(28) The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized by each of the Partnership Parties. When the Registration
Rights Agreement has been executed and delivered in accordance with the terms
hereof and thereof by the Partnership Parties, and assuming due authorization
and execution by the Representative, it will constitute a valid and binding
agreement of each of the Partnership Parties, enforceable against each of the
Partnership Parties in accordance with its terms, except as enforcement thereof
may be limited by Creditors’ Rights.

(29) No Conflicts. None of (i) the offering, issuance or sale by the Partnership
Parties of the Securities, (ii) the execution, delivery and performance of this
Agreement and the other Transaction Documents by the Memorial Parties party
thereto; (iii) any other transactions contemplated by this Agreement, or
(iv) the application of the proceeds as described under the caption “Use of
Proceeds” in the General Disclosure Package and the Offering Memorandum,
(A) conflicts or will conflict with, or constitutes or will constitute a
violation of, the partnership agreement, limited liability company agreement,
bylaws, certificate of limited partnership, certificate of formation,
certificate of incorporation, certificate of conversion or other constituent
document (collectively, the “Organizational Documents”) of any of the
Partnership Entities, (B) conflicts or will conflict with, or constitutes or
will constitute a breach or violation of, or a default under (or an event that,
with notice or lapse of time or both would constitute such a default), any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which any Partnership Entity is a party or bound or to which its
property is subject, (C) violates or will violate any statute, law, regulation,
judgment, decree or injunction of any court or governmental agency or body
having jurisdiction over any Partnership Entity or any of their properties in a
proceeding to which any of them or their property is a party or (D) results or
will result in the creation or imposition of any Lien upon any property or
assets of any of the Partnership Entities (other than Liens created pursuant to
the Credit Agreement), except for such conflicts, breaches, violations, defaults
or Liens, in the case of clauses (B), (C) and (D), that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
materially impair the ability of the Memorial Parties to consummate the
transactions provided for in this Agreement.

(30) Enforceability of the Organizational Documents. The Organizational
Documents of each of the Memorial Parties have been duly authorized and validly
executed and delivered by the parties thereto and are valid and legally binding
agreements of such party, enforceable against such party in accordance with
their respective terms, provided, that, with respect to each agreement described
in this

 

9



--------------------------------------------------------------------------------

paragraph, the enforceability thereof may be limited by Creditors’ Rights;
provided, further, that the indemnity, contribution and exoneration provisions
contained in any of such agreements may be limited by applicable laws and public
policy.

(31) No Consents. No permit, consent, approval, authorization, order,
registration, filing or qualification (each, for purposes of this Section, a
“consent”) of or with any court, governmental agency or body having jurisdiction
over any of the Partnership Entities or any of their properties or assets is
required in connection with (i) the offering, issuance or sale by the
Partnership Parties of the Securities as described in the General Disclosure
Package and the Offering Memorandum, (ii) the execution, delivery and
performance of this Agreement and the other Transaction Documents by the
Partnership Entities party thereto, (iii) the application of the proceeds as
described under the caption “Use of Proceeds” in the General Disclosure Package
and the Offering Memorandum other than (A) registration of the Exchange Notes
and the Exchange Guarantees under the 1933 Act as contemplated by the
Registration Rights Agreement, (B) any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Securities
are being offered by the Initial Purchasers, (C) consents that have been, or
prior to the Closing Date will be, obtained, and (D) consents that, if not
obtained, would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or materially impair the ability of the Memorial
Parties to consummate the transactions contemplated by this Agreement.

(32) No Violations, Breaches or Defaults. None of the Partnership Entities is
(i) in violation of any provision of its Organizational Documents, (ii) in
violation of any statute, law, rule, regulation, judgment, order or decree of
any court, governmental, regulatory or administrative authority, agency or body,
arbitrator or other authority having jurisdiction over any of the Partnership
Entities or any of its properties, as applicable, or (iii) in breach, default
(or an event that, with notice or lapse of time or both, would constitute such a
breach or default) or violation in the performance of any obligation, agreement
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument relating to any of its
properties to which it is a party or by which it or any of its properties may be
bound, which in the case of either (ii) or (iii) would reasonably be expected to
have, if continued, a Material Adverse Effect or materially impair the ability
of the Memorial Parties to execute this Agreement and the other Transaction
Documents party thereto and consummate the transactions contemplated hereby and
thereby.

(33) Description of the Securities and Transaction Documents. The Notes, the
Exchange Notes, the Guarantees, the Exchange Guarantees, the Registration Rights
Agreement and the Indenture will conform in all material respects to the
respective statements relating thereto contained in the General Disclosure
Package and the Offering Memorandum.

(34) Absence of Labor Dispute. No labor problem or dispute with the employees of
any of the Partnership Entities who are engaged in the operation of the
Partnership Properties exists or is threatened or imminent, and the Memorial
Parties are

 

10



--------------------------------------------------------------------------------

not aware of any existing or threatened or imminent labor disturbance by the
employees of any of the Partnership Entities’ principal suppliers, contractors
or customers, that could have a Material Adverse Effect.

(35) Financial Statements. The historical financial statements and schedules of
the Partnership (or the predecessor to the Partnership, and of any other
entities or businesses constituting a portion of the Partnership Properties
included for accounting purposes) included in or incorporated by reference into
the General Disclosure Package and the Offering Memorandum present fairly the
financial condition, results of operations and cash flows of the predecessor to
the Partnership and such other entities or businesses, as applicable, as of the
dates and for the periods indicated, comply as to form in all material respects
with the applicable accounting requirements of Regulation S-X of the 1933 Act
and have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The pro
forma financial statements included in the General Disclosure Package and the
Offering Memorandum comply as to form in all material respects with the
requirements of Regulation S-X of the 1933 Act and the assumptions used in the
preparation of such pro forma financial statements are, in the opinion of
management of the General Partner, reasonable; and the pro forma adjustments
reflected in such pro forma financial statements have been properly applied to
the historical amounts in compilation of such pro forma financial statements.
The other financial information of the Partnership Entities included in or
incorporated by reference in the General Disclosure Package and the Offering
Memorandum has been derived from the accounting records of the Partnership
Entities and fairly presents the information purported to be shown thereby. All
information included or incorporated by reference in the General Disclosure
Package and the Offering Memorandum regarding “non-GAAP financial measures” (as
defined in Regulation G of the Commission) complies in all material respects
with Regulation G and Item 10 of Regulation S-K of the Commission, to the extent
applicable.

(36) Independent Accountants; Independent Petroleum Engineers. The accountants
who certified the financial statements and supporting schedules included in or
incorporated by reference into the General Disclosure Package and the Offering
Memorandum are independent public accountants with respect to the Memorial
Parties as required by the 1933 Act and the Public Company Accounting Oversight
Board. The reserve engineers who prepared the reports upon which the estimates
of the proved reserves of the Partnership Properties (other than the Merit
Properties, the Alta Mesa Properties and the MRD Properties) disclosed in the
General Disclosure Package and the Offering Memorandum were based are
independent petroleum engineers with respect to the Partnership Entities and for
the periods set forth in the General Disclosure Package and the Offering
Memorandum. The reserve engineers who audited the reports prepared by internal
reserve engineers of the Partnership upon which the estimates of the proved
reserves of the Merit Properties disclosed in the General Disclosure Package and
the Offering Memorandum were based are independent petroleum engineers with
respect to the Partnership Entities and for the periods set forth in the General
Disclosure Package and the Offering Memorandum.

 

11



--------------------------------------------------------------------------------

(37) Oil and Natural Gas Reserves. The oil and natural gas reserve estimates of
the Partnership Properties (other than the Merit Properties, the Alta Mesa
Properties and the MRD Properties) contained in the General Disclosure Package
and the Offering Memorandum are derived from reports that have been prepared by
Netherland, Sewell & Associates, Inc. (“NSAI”), the oil reserve estimates of the
Merit Properties contained in the General Disclosure Package and the Offering
Memorandum are derived from reports that have been prepared by internal reserve
engineers of the Partnership and audited by Ryder Scott Company, L.P. (“Ryder
Scott”), and the oil and natural gas reserve estimates of the Alta Mesa
Properties and the MRD Properties contained in the General Disclosure Package
and the Offering Memorandum are derived from reports that have been prepared by
internal reserve engineers of the Partnership; such estimates fairly reflect, in
all material respects, the oil and natural gas reserves attributable to such
properties at the dates indicated therein and are in accordance, in all material
respects, with Commission guidelines applied on a consistent basis throughout
the periods involved.

(38) Absence of Proceedings. Except as described in or incorporated by reference
into the General Disclosure Package and the Offering Memorandum, no action,
suit, proceeding, inquiry or investigation by or before any court or
governmental or other regulatory or administrative agency, authority or body or
any arbitrator involving any of the Partnership Entities or its or their
property is pending or, to the knowledge of the Memorial Parties, threatened or
contemplated that (i) could reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the performance of this Agreement or
the other Transaction Documents or the consummation of any of the transactions
contemplated herein or therein; (ii) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or (iii) that are
required to be described in the General Disclosure Package or the Offering
Memorandum but are not described as required.

(39) Title to Property. The Partnership Entities have, and on the Closing Date,
will have (A) legal, valid and defensible title to the interests in the
Partnership Properties supporting the estimates of its net proved reserves
contained in the General Disclosure Package and the Offering Memorandum,
(B) good and marketable title in fee simple to all real property owned by them,
other than the properties covered by clause (A), and (C) good and marketable
title to all other property and assets owned by them, in each case, free and
clear of all Liens, except such as (i) are described in the General Disclosure
Package and the Offering Memorandum, (ii) are permitted under the Credit
Agreement, (iii) would not result in a Material Adverse Effect, or (iv) do not,
individually or in the aggregate, materially affect the value of such property
and do not materially interfere with the use of such properties taken as a whole
as they have been used in the past and are proposed to be used in the future as
described in the General Disclosure Package and the Offering Memorandum by the
Partnership Entities; all real property, buildings and other improvements, and
equipment and other property to be held under lease or sublease by any of the
Partnership Entities will be held by them under valid, subsisting and
enforceable leases or subleases, as the case may be, with, solely in the case of
leases or subleases relating to real property and buildings or other
improvements, such exceptions as are not material and do not interfere with the
use made or proposed to be made of such

 

12



--------------------------------------------------------------------------------

property and buildings or other improvements taken as a whole as they have been
used in the past and are proposed to be used in the in the future as described
in the General Disclosure Package and the Offering Memorandum, and all such
leases and subleases will be in full force and effect; and none of the
Partnership Entities has any notice of any claim of any sort that has been
asserted by anyone adverse to the rights of the Partnership Entities under any
of the leases or subleases mentioned above or affecting or questioning the
rights of the Partnership Entities to the continued possession of the leased or
subleased premises under any such lease or sublease except for such claims that,
if successfully asserted, would not, individually or in the aggregate, have a
Material Adverse Effect; provided, however, that the enforceability of such
leases and subleases, as the case may be, may be limited by Creditors’ Rights.

(40) Rights-of-Way. Each of the Partnership Entities has, and on the Closing
Date, will have, such consents, easements, rights-of-way or licenses from any
person (collectively, “rights-of-way”) as are necessary to conduct its business
in the manner described in the General Disclosure Package and the Offering
Memorandum, subject to such qualifications as may be set forth in the General
Disclosure Package and the Offering Memorandum, except for such rights-of-way
the failure of which to obtain, would not result in, individually or in the
aggregate, a Material Adverse Effect; and other than as set forth, and subject
to the qualifications contained, in the General Disclosure Package and the
Offering Memorandum, each of the Partnership Entities will have fulfilled and
performed all of its obligations with respect to such rights-of-way and no event
shall have occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or would result in any impairment of the
rights of the holder of any such rights-of-way, except for such revocations,
terminations and impairments that would not have a Material Adverse Effect.

(41) Possession of Licenses and Permits. Each of the Partnership Entities
possesses, and on the Closing Date, will possess, such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct its business in the manner described in
the General Disclosure Package and the Offering Memorandum, except for such
Governmental Licenses the failure of which to obtain, would not result in,
individually or in the aggregate, a Material Adverse Effect; the Partnership
Entities are and will be in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, have a Material Adverse Effect; the
Governmental Licenses are and will be valid and in full force and effect, except
when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, individually or
in the aggregate, have a Material Adverse Effect; and, to the knowledge of the
Memorial Parties, none of the Partnership Entities has received any notice of
proceedings relating to the revocation or modification of any Governmental
Licenses that, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.

 

13



--------------------------------------------------------------------------------

(42) Tax Returns. Each of the Partnership Entities has filed all foreign,
federal, state and local tax returns that are required to be filed or has
requested extensions thereof, except in any case in which the failure so to file
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such tax, assessment, fine or
penalty that is currently being contested in good faith and except for such
taxes, assessments, fines or penalties the nonpayment of which would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

(43) Insurance. The Partnership Entities are insured, and on the Closing Date,
will be insured, by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged, except for such policies of insurance the
failure of which to obtain, would not result in, individually or in the
aggregate, a Material Adverse Effect; all policies of insurance and any fidelity
or surety bonds insuring the Partnership Entities or their respective
businesses, assets, employees, officers and directors will be in full force and
effect, except when the failure of such policies of insurance and any fidelity
or surety bonds to be in full force and effect would not, individually or in the
aggregate, have a Material Adverse Effect; and the Partnership Entities will be
in compliance with the terms of such policies and instruments in all material
respects.

(44) No Restrictions on Distributions. No Partnership Entity is, and on the
Closing Date, no Partnership Entity will be, prohibited, directly or indirectly,
from making any distribution with respect to its equity interests, from repaying
any loans or advances to any other Partnership Entity or from transferring any
of its property or assets to the Partnership or any other Partnership Entity,
except as described in or contemplated by the General Disclosure Package and the
Offering Memorandum or provided by the Indenture or the Credit Agreement.

(45) Environmental Laws. Except as described in or incorporated by reference
into the General Disclosure Package and the Offering Memorandum and except as
would not, individually or in the aggregate, have a Material Adverse Effect,
(A) none of the Partnership Entities are in violation of any federal, state,
local or foreign statute, law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to protection of human health (to the extent relating to exposure to
Hazardous Materials) or wildlife or pollution of the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata), including, without limitation, laws and regulations relating
to the release or threatened release of chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Partnership
Entities have all permits, authorizations and

 

14



--------------------------------------------------------------------------------

approvals required for the operation of their business under any applicable
Environmental Laws and are each in compliance with their requirements, (C) no
Partnership Entity has received written notice of any pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against any of the Partnership
Entities, and (D) to the knowledge of the Memorial Parties, there are no events
or circumstances that might reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against any of the Partnership Entities
relating to any Environmental Laws.

(46) Transactions with Related Persons. No relationship, direct or indirect,
which would be required to be described in a registration statement of the
Issuers pursuant to Item 404 of Regulation S-K, exists between or among any
Memorial Party, on the one hand, and the directors, officers, stockholders,
affiliates, customers or suppliers of any Memorial Party, on the other hand,
that has not been described in the General Disclosure Package and the Offering
Memorandum.

(47) ERISA Compliance. On the Closing Date, except as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) the Partnership Entities will be in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published governmental
interpretations thereunder (“ERISA”); (ii) no “reportable event” (as defined in
Section 4043(c) ERISA) has occurred with respect to any “pension plan” (as
defined in Section 3(2) of ERISA) for which any Partnership Entities would have
any liability, excluding any reportable event for which a waiver could apply;
(iii) neither the Partnership nor any Partnership Entity has incurred, nor does
any such entity reasonably expect to incur, liability under (a) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(b) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published governmental interpretations thereunder
(the “Code”) with respect to any “pension plan”; (iv) each “pension plan” for
which any Partnership Entity would have any liability that is intended to be
qualified under Section 401(a) of the Code is the subject of a favorable
determination or opinion letter from the Internal Revenue Service to the effect
that it is so qualified and, to the knowledge of the Memorial Parties, nothing
has occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss of such qualification; and (v) no Partnership Entity
has incurred any material unpaid liability to the Pension Benefit Guaranty
Corporation (other than for payment of premiums in the ordinary course of
business) for which any Partnership Entity could be liable.

(48) No Material Adverse Change in Business. Since the date of the latest
audited financial statements included in the General Disclosure Package and the
Offering Memorandum, the Partnership Properties have not sustained any loss or
interference from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
investigation, order or decree, otherwise

 

15



--------------------------------------------------------------------------------

than as set forth or contemplated in the General Disclosure Package and the
Offering Memorandum and other than as would not reasonably be expected to have a
Material Adverse Effect or prevent or materially interfere with or delay the
consummation of this Agreement and the transactions contemplated hereby.
Subsequent to the respective dates as of which information is given in the
General Disclosure Package and the Offering Memorandum, in each case excluding
any amendments or supplements to the foregoing made after the execution of this
Agreement, there has not been (i) any material adverse change, or any
development involving, individually or in the aggregate, a prospective material
adverse change, in or affecting the condition (financial or otherwise),
prospects, management, earnings, business or properties of the Partnership
Entities or the Partnership Properties, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as described in the
General Disclosure Package and the Offering Memorandum (exclusive of any
supplement thereto) or (ii) any dividend or distribution of any kind declared,
paid or made by any Partnership Entities, in each case other than as described
in the General Disclosure Package and the Offering Memorandum.

(49) Accuracy of Descriptions. The information included or incorporated by
reference into the General Disclosure Package and the Offering Memorandum under
the captions “Item 1. Business—Operations—Hydraulic Fracturing,” “Item 1.
Business—Environmental, Occupational Health and Safety Matters and Regulations,”
“Item 1. Business—Other Regulation of the Oil and Natural Gas Industry,” “Item
13. Certain Relationships and Related Transactions, and Director Independence,”
“Description of Other Indebtedness,” “Description of Notes,” “Transfer
Restrictions,” “Certain Material United States Federal Income Tax
Considerations” and “Certain ERISA Considerations,” in each case, to the extent
that it constitutes matters of law, summaries of legal matters, summaries of
provisions of the Organizational Documents of the Partnership Entities or any
other instruments or agreements, summaries of legal proceedings, or legal
conclusions, is correct in all material respects; all descriptions in the
General Disclosure Package and the Offering Memorandum of any of the terms of
(i) all instruments, agreements and documents filed as exhibits to the
Partnership’s Annual Report on Form 10-K for the year ended December 31, 2013
(the “Form 10-K”), Quarterly Report on Form 10-Q for the period ended March 31,
2014 (the “Form 10-Q”) or Current Reports on Form 8-K incorporated by reference
into the General Disclosure Package and the Offering Memorandum and (ii) any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, to which any of the Partnership Entities is a
party, are accurate in all material respects. There are no contracts, agreements
or other documents that would be required to be described in a registration
statement filed under the 1933 Act or filed as exhibits to a registration
statement of the Issuers pursuant to Item 601(b)(10) of Regulation S-K that have
not been described in the General Disclosure Package and the Offering
Memorandum.

(50) Compliance with Sarbanes-Oxley Act. At the dates that each of the Form 10-K
and the Form 10-Q was filed with the Commission, the Partnership Entities and,
to the knowledge of the Memorial Parties, the officers and directors of the
General Partner, in their capacities as such, were, and on the Closing Date,
will be, in compliance in all

 

16



--------------------------------------------------------------------------------

respects with the applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations of the Commission and the NASDAQ Stock Market
promulgated thereunder.

(51) Investment Company Act. None of the Partnership Entities is now, and
immediately following the issuance and sale of the Securities by the Partnership
Parties hereunder and application of the net proceeds from such sale as
described in the General Disclosure Package and the Offering Memorandum under
the caption “Use of Proceeds” will be, an “investment company” or a company
“controlled by” an “investment company” within the meaning of the 1940 Act.

(52) Internal Accounting Controls. The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Partnership Entities’ internal controls over financial reporting are effective
and, except as disclosed in the General Disclosure Package and the Offering
Memorandum, none of the Memorial Parties are aware of any material weaknesses in
their internal control over financial reporting.

(53) Disclosure Controls and Procedures. The Partnership has established and
maintains “disclosure controls and procedures” (to the extent required by and as
such term is defined in Rule 13a-15(e) under the 1934 Act); and (i) such
disclosure controls and procedures are designed to ensure that the information
required to be disclosed by the Partnership in the reports it files or will file
or submit under the 1934 Act, as applicable, is accumulated and communicated to
management of the General Partner, including its principal executive officer(s)
and principal financial officer(s), as appropriate, to allow timely decisions
regarding required disclosure to be made and (ii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established to the extent required by Rule 13a-15 of the 1934
Act.

(54) Absence of Manipulation. None of the Partnership Entities has taken,
directly or indirectly, any action designed to or that would constitute or that
might reasonably be expected to cause or result in, under the 1934 Act or
otherwise, stabilization or manipulation of the price of any security of the
Partnership Parties to facilitate the sale or resale of the Securities.

(55) FCPA. No Memorial Party nor, to the knowledge of any of the Memorial
Parties, any director, officer, agent or employee of any Memorial Party, has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of

 

17



--------------------------------------------------------------------------------

an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA, and the Partnership
Entities and, to the knowledge of any of the Memorial Parties, their affiliates,
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

(56) Money Laundering Laws. The operations of each of the Partnership Entities
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Partnership Entities
with respect to the Money Laundering Laws is pending or, to the knowledge of any
of the Memorial Parties, threatened.

(57) OFAC. No Partnership Entity nor, to the knowledge of any of the Memorial
Parties, any director, officer, agent or employee of the Partnership Entities,
has received notice that it is currently subject to any sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Partnership Entities will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(58) Relationships with Lenders. Except as described in or incorporated by
reference into the General Disclosure Package and the Offering Memorandum, no
Partnership Entity has any material lending or other relationship with any bank
or lending affiliate of any of the Initial Purchasers.

(59) Statistical and Market-Related Data. All statistical and market-related
data included in or incorporated by reference into the General Disclosure
Package and the Offering Memorandum are based on or derived from sources that
the Partnership believes to be reliable and accurate, and the Partnership has
obtained the written consent to the use of such data from such sources to the
extent required.

(60) Solvency. All indebtedness represented by the Securities is being incurred
for proper purposes and in good faith. On the Closing Date, after giving pro
forma effect to the Offering and the use of proceeds therefrom described under
the caption “Use of Proceeds” in the General Disclosure Package and the Offering
Memorandum, each of the Partnership Parties (i) will be Solvent (as hereinafter
defined), (ii) will have sufficient capital for carrying on its business and
(iii) will be able to pay its debts as they mature. As used in this paragraph,
the term “Solvent” means, with respect to a particular date,

 

18



--------------------------------------------------------------------------------

that on such date (i) the present fair market value (or present fair saleable
value) of the assets of each of the Partnership Parties is not less than the
total amount required to pay the liabilities of each of the Partnership Parties
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (ii) each of the Partnership Parties is
able to pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the General Disclosure Package and the Offering Memorandum,
none of the Partnership Parties is incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature; and (iv) none of the
Partnership Parties is engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the such Partnership Party is
engaged.

(61) Margin Requirements. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
1934 Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

(62) Brokers. There is not a broker, finder or other party that is entitled to
receive from the Partnership or any of its subsidiaries any brokerage or
finder’s fee or other fee or commission as a result of any of the transactions
contemplated by this Agreement, except for discounts and commissions payable to
the Initial Purchasers in connection with the sale of the Securities pursuant to
this Agreement.

(b) Certificates. Any certificate signed by any officer of the Memorial Parties
or any of their respective subsidiaries (whether signed on behalf of such
officer, such Memorial Party or such subsidiary) and delivered to the
Representative or to counsel for the Initial Purchasers shall be deemed a
representation and warranty by such Memorial Party to each Initial Purchaser as
to the matters covered thereby.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

(a) The Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Issuers
and each of the Guarantors agree to sell to each Initial Purchaser, severally
and not jointly, and each Initial Purchaser, severally and not jointly, agrees
to purchase from the Issuers and each of the Guarantors, the aggregate principal
amount of Securities set forth opposite such Initial Purchaser’s name in
Exhibit A hereto plus any additional principal amount of Securities which such
Initial Purchaser may become obligated to purchase pursuant to the provisions of
Section 10 hereof, in each case at a price equal to 96.985% of the principal
amount thereof.

(b) Payment. Payment of the purchase price for, and delivery of, the Securities
shall be made at the offices of Latham & Watkins LLP, 811 Main Street, Suite
3700, Houston, Texas

 

19



--------------------------------------------------------------------------------

77002, or at such other place as shall be agreed upon by the Representative and
the Partnership, at 9:00 A.M. (New York City time) on July 17, 2014 (unless
postponed in accordance with the provisions of Section 10), or such other time
not later than five business days after such date as shall be agreed upon by the
Representative and the Partnership (such time and date of payment and delivery
being herein called the “Closing Date”).

Payment shall be made to the Partnership by wire transfer of immediately
available funds to a single bank account designated by the Partnership against
delivery to the Representative for the respective accounts of the Initial
Purchasers of the Securities to be purchased by them. It is understood that each
Initial Purchaser has authorized the Representative, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Securities which it has agreed to purchase. Barclays, individually and not as
representative of the Initial Purchasers, may (but shall not be obligated to)
make payment of the purchase price for the Securities to be purchased by any
Initial Purchaser whose funds have not been received by the Closing Date, but
such payment shall not relieve such Initial Purchaser from its obligations
hereunder.

(c) Delivery of Securities. The Issuers shall make one or more global
certificates (collectively, the “Global Securities”) representing the Securities
available for inspection by the Representative not later than 1:00 p.m., New
York City time, on the business day prior to the Closing Date and, on or prior
to the Closing Date, the Issuers shall deliver the Global Securities to DTC or
to the Trustee, acting as custodian for DTC, as applicable. Delivery of the
Securities to the Initial Purchasers on the Closing Date shall be made through
the facilities of DTC unless the Representative shall otherwise instruct.

(d) Representations of the Initial Purchasers. Each of the Initial Purchasers,
severally and not jointly, hereby represents and warrants to the Memorial
Parties that it intends to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and in the General Disclosure Package.
Each of the Initial Purchasers, severally and not jointly, hereby represents and
warrants to, and agrees with, the Memorial Parties, on the basis of the
representations, warranties and agreements of the Memorial Parties, that such
Initial Purchaser: (i) is a QIB; (ii) in connection with the Exempt Resales,
will solicit offers to buy the Securities only from, and will offer to sell the
Securities only to, the Eligible Purchasers, and in the case of offers and sales
outside the United States, upon the terms and conditions set forth in Annex I
hereto, which Annex I is hereby expressly made a part hereof; and (iii) will not
offer or sell the Securities, nor has it offered or sold the Securities by, or
otherwise engaged in, any form of General Solicitation. The Initial Purchasers
have advised the Issuers that they will offer the Securities to Eligible
Purchasers at a price initially equal to 98.485% of the principal amount
thereof, plus accrued interest, if any, from July 17, 2014. Such price may be
changed by the Initial Purchasers at any time without notice. Each of the
Initial Purchasers understands that the Memorial Parties and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to this
Agreement, counsel to the Memorial Parties and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

20



--------------------------------------------------------------------------------

SECTION 3. Covenants of the Memorial Parties . Each of the Memorial Parties,
jointly and severally, covenants with each Initial Purchaser as follows:

(a) Securities Law Compliance. The Issuers will (i) advise each Initial
Purchaser promptly after obtaining knowledge (and, if requested by any Initial
Purchaser, confirm such advice in writing) of (A) the issuance by any U.S. or
non-U.S. federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the occurrence of any event that makes any
statement of a material fact made in the General Disclosure Package, any Issuer
Free Writing Document or the Offering Memorandum, untrue or that requires the
making of any additions to or changes in the General Disclosure Package, any
Issuer Free Writing Document or the Offering Memorandum, to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) use its reasonable best efforts to prevent the issuance of any
stop order or order suspending the qualification or exemption from qualification
of any of the Securities under any securities or “Blue Sky” laws of U.S. state
or non-U.S. jurisdictions and (iii) if, at any time, any U.S. or non-U.S.
federal or state securities commission or other regulatory authority shall issue
an order suspending the qualification or exemption from qualification of any of
the Securities under any such laws, use its reasonable best efforts to obtain
the withdrawal or lifting of such order at the earliest possible time.

(b) Amendments. The Issuers will give the Representative notice of their
intention to prepare any amendment, supplement or revision to the Preliminary
Offering Memorandum, the Offering Memorandum or any Issuer Free Writing
Document, and the Issuers will furnish the Representative with copies of any
such documents within a reasonable amount of time prior to such proposed use,
and will not use any such document to which the Representative or counsel for
the Initial Purchasers shall object. The Partnership will give the
Representative notice of any filings made pursuant to the 1934 Act or the 1934
Act Regulations within 48 hours prior to the Applicable Time. The Partnership
will give the Representative notice of its intention to make any such filing
from and after the Applicable Time through the Closing Date (or, if later,
through the completion of the distribution of the Securities by the Initial
Purchasers to Eligible Purchasers) and will furnish the Representative with
copies of any such documents a reasonable amount of time prior to such proposed
filing, as the case may be.

(c) Delivery of Disclosure Documents to the Representative. The Issuers will
deliver to the Representative and counsel for the Initial Purchasers, within one
day of the date hereof and without charge, such number of copies of the
Preliminary Offering Memorandum, the Pricing Term Sheet and the Offering
Memorandum and any amendment or supplement to any of the foregoing as they
reasonably request.

(d) Continued Compliance with Securities Laws. The Issuers will comply with the
1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934 Act Regulations so
as to permit the completion of the distribution of the Securities as
contemplated by this

 

21



--------------------------------------------------------------------------------

Agreement, the General Disclosure Package and the Offering Memorandum. If at any
time prior to the completion of the distribution of the Securities by the
Initial Purchasers to Eligible Purchasers, any event shall occur or condition
shall exist as a result of which it is necessary (or if the Representative or
counsel for the Initial Purchasers shall notify the Issuers that, in their
judgment, it is necessary) to amend or supplement the General Disclosure Package
or the Offering Memorandum (or, in each case, any documents incorporated by
reference therein) so that the General Disclosure Package or the Offering
Memorandum, as the case may be, will not include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
or then prevailing, not misleading or if it is necessary (or, if the
Representative or counsel for the Initial Purchasers shall notify the Issuers
that, in their judgment, it is necessary) to amend or supplement the General
Disclosure Package or the Offering Memorandum (or, in each case, any documents
incorporated by reference therein) in order to comply with applicable law, the
Issuers will promptly notify the Representative of such event or condition and
of their intention to prepare such amendment or supplement (or, if the
Representative or counsel for the Initial Purchasers shall have notified the
Issuers as aforesaid, the Issuers will promptly notify the Representative of
their intention to prepare such amendment or supplement) and will promptly
prepare, subject to Section 3(b) hereof, such amendment or supplement as may be
necessary to correct such untrue statement or omission or to comply with such
requirements, and the Issuers will furnish to the Initial Purchasers such number
of copies of such amendment or supplement as the Initial Purchasers may
reasonably request. If at any time an event shall occur or condition shall exist
as a result of which it is necessary (or if the Representative or counsel for
the Initial Purchasers shall notify the Issuers that, in their judgment, it is
necessary) to amend or supplement any Issuer Free Writing Document so that it
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made or then prevailing, not misleading,
or if it is necessary (or, if the Representative or counsel for the Initial
Purchasers shall notify the Issuers that, in their judgment, it is necessary) to
amend or supplement such Issuer Free Writing Document in order to comply with
applicable law, the Issuers will promptly notify the Representative of such
event or condition and of their intention to prepare such amendment or
supplement (or, if the Representative or counsel for the Initial Purchasers
shall have notified the Issuers as aforesaid, the Issuers will promptly notify
the Representative of their intention to prepare such amendment or supplement)
and will promptly prepare and, subject to Section 3(b) hereof, distribute such
amendment or supplement as may be necessary to eliminate or correct such
conflict, untrue statement or omission or to comply with such requirements, and
the Issuers will furnish to the Initial Purchasers such number of copies of such
amendment or supplement as the Initial Purchasers may reasonably request.

(e) Use of Offering Materials. Each of the Partnership Parties consents to the
use of the General Disclosure Package and the Offering Memorandum in accordance
with the securities or “Blue Sky” laws of the jurisdictions in which the
Securities are offered by the Initial Purchasers and by all dealers to whom
Securities may be sold, in connection with the offering and sale of the
Securities.

 

22



--------------------------------------------------------------------------------

(f) “Blue Sky” and Other Qualifications. The Issuers will cooperate with the
Initial Purchasers to qualify the Securities for offering and sale, or to obtain
an exemption for the Securities to be offered and sold, under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Representative may designate and to maintain such qualifications and
exemptions in effect for so long as required for the distribution of the
Securities (but in no event for a period of not less than one year from the date
of this Agreement); provided, however, that the Issuers shall not be obligated
to file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject. In each jurisdiction
in which the Securities have been so qualified or exempt, the Issuers will file
such statements and reports as may be required by the laws of such jurisdiction
to continue such qualification or exemption, as the case may be, in effect for
so long as required for the distribution of the Securities (but in no event for
a period of not less than one year from the date of this Agreement).

(g) Use of Proceeds. The Issuers will use the net proceeds received by them from
the sale of the Securities in the manner specified in the Preliminary Offering
Memorandum and the Offering Memorandum under “Use of Proceeds.”

(h) Restriction on Sale of Securities. From and including the date of this
Agreement through and including the 60th day after the date of this Agreement,
the Issuers and the Guarantors will not, without the prior written consent of
the Representative, directly or indirectly issue, offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option or right to sell or otherwise transfer or
dispose of any debt securities of or guaranteed by the Issuers or any Guarantor
(other than the Securities issued under this Agreement) or any securities
convertible into or exercisable or exchangeable for any debt securities of or
guaranteed by the Issuers other than to register the Exchange Securities.

(i) Rule 144A Information. So long as any of the Securities are outstanding, the
Issuers and the Guarantors will, during any period in which the Partnership is
not subject to Section 13 or 15(d) of the 1934 Act, furnish at their expense to
the Initial Purchasers, and, upon request, to the holders of the Securities and
prospective purchasers of the Securities the information required by Rule
144A(d)(4) under the 1933 Act (if any).

(j) Pricing Term Sheet. The Issuers will prepare the Pricing Term Sheet
reflecting the final terms of the Securities, in substantially the form attached
hereto as Exhibit D and otherwise in form and substance satisfactory to the
Representative; provided, that the Issuers will furnish the Representative with
copies of any such Pricing Term Sheet and will not use any such document to
which the Representative or counsel to the Initial Purchasers shall object.

 

23



--------------------------------------------------------------------------------

(k) Preparation of the Offering Memorandum. Promptly following the execution of
this Agreement, the Issuers will, subject to Section 3(b) hereof, prepare the
Offering Memorandum, which shall contain the public offering price and terms of
the Securities, the plan of distribution thereof and such other information as
the Representative and the Issuers may deem appropriate.

(l) DTC. The Issuers will use their best efforts to permit the Securities to be
eligible for clearance and settlement through DTC.

(m) No Stabilization. The Issuers, the Guarantors and their respective
affiliates will not take, directly or indirectly, any action designed to or that
has constituted or that reasonably could be expected to cause or result in the
stabilization or manipulation of the price of any security of the Issuers or the
Guarantors in connection with the offering of the Securities.

(n) No Affiliate Resales. During the period of one year after the Closing Date,
the Issuers will not, and will not permit any of their respective affiliates (as
defined in Rule 144 under the 1933 Act) to, resell any of the Securities that
constitute “restricted securities” under Rule 144 under the 1933 Act that have
been acquired by any of them, except for Securities purchased by the Issuers or
any of their respective affiliates and resold in a transaction registered under
the 1933 Act or in accordance with Rule 144 under the 1933 Act.

(o) No Integration. The Issuers will not, and will ensure that no affiliate of
the Issuers will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the 1933 Act) that would
be integrated with the sale of the Securities in a manner that would require the
registration under the 1933 Act of the sale to the Initial Purchasers or to the
Eligible Purchasers of the Securities.

(p) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Free Writing Document, the
Issuers and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

(q) Transaction Documents. The Issuers and the Guarantors will do and perform
all things required or necessary to be done and performed under the Transaction
Documents by them prior to the Closing Date, and to satisfy all conditions
precedent to the Initial Purchasers’ obligations hereunder to purchase the
Securities.

SECTION 4. Payment of Expenses.

(a) Expenses. The Memorial Parties, jointly and severally, will pay all expenses
incident to the performance of their respective obligations under this
Agreement, including (i) the preparation and printing of the General Disclosure
Package and the Offering Memorandum and each amendment thereto (in each case
including exhibits) and any costs

 

24



--------------------------------------------------------------------------------

associated with electronic delivery of any of the foregoing, (ii) the
preparation, issuance and delivery of the certificates for the Securities and
the issuance and delivery of the Securities to the Initial Purchasers, including
any necessary issue or other transfer taxes and any stamp or other taxes or
duties payable in connection with the sale, issuance or delivery of the
Securities to the Initial Purchasers, (iii) the fees and disbursements of the
counsel, accountants and other advisors to the Memorial Parties, (iv) the
qualification or exemption of the Securities under securities laws in accordance
with the provisions of Section 3(f) hereof, including the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection therewith and
in connection with the preparation of any Blue Sky memorandum and any
supplements thereto, (v) the fees and expenses of the Trustee, including the
fees and disbursements of counsel for the Trustee in connection with the
Transaction Documents, (vi) all fees payable to any rating agencies for rating
the Securities and all expenses and application fees incurred in connection with
the approval of the Securities for clearance, settlement and book-entry transfer
through DTC, and (vii) the transportation and other expenses incurred by or on
behalf of the Memorial Parties in connection with presentations to prospective
purchasers of the Securities (including the cost of the chartered plane used by
both representatives of the Memorial Parties and the Initial Purchasers in
connection with the presentations to prospective purchasers of the Securities);
provided, that except as expressly provided in this Section 4(a) and
Section 4(b), the Initial Purchasers shall pay their own costs and expenses,
including the costs and expenses of their counsel.

(b) Reimbursement. If this Agreement is terminated by the Representative in
accordance with the provisions of Section 5 or Section 9(a)(ii)(A) hereof (other
than by reason of any action or default by any of the Initial Purchasers), the
Memorial Parties, jointly and severally, will reimburse the Initial Purchasers
for all of their out-of-pocket expenses reasonably incurred in connection with
the proposed purchase and the offering and sale of the Securities, including the
reasonable fees and disbursements of counsel for the Initial Purchasers.

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Memorial Parties contained in this
Agreement on the date hereof and as of the Closing Date (except to the extent
any such representation and warranty expressly relates to an earlier date (in
which case on and as of such earlier date)), or in certificates signed by any
officer of the Memorial Parties or any subsidiary of the Partnership (whether
signed on behalf of such officer, such Memorial Party or such subsidiary)
delivered to the Representative or counsel for the Initial Purchasers, to the
performance by the Memorial Parties of their respective covenants and other
obligations hereunder, and to the following further conditions:

(a) Opinion of Counsel for the Issuers and the Guarantors. At the Closing Date,
the Representative shall have received the opinion, dated as of the Closing
Date, of Akin Gump Strauss Hauer & Feld LLP, counsel for the Issuers and the
Guarantors (“Issuers’ Counsel”), in form and substance satisfactory to the
Representative, together with signed or reproduced copies of such opinion for
each of the other Initial Purchasers, to the effect set forth in Exhibit F
hereto.

 

25



--------------------------------------------------------------------------------

(b) Opinion of Counsel for Initial Purchasers. At the Closing Date, the
Representative shall have received the favorable letter, dated as of the Closing
Date, of Latham & Watkins LLP, counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers, with respect to the Securities to be sold by the Issuers pursuant to
this Agreement, the Indenture, the General Disclosure Package and the Offering
Memorandum, and any amendments or supplements thereto and such other matters as
the Representative may reasonably request.

(c) Officers’ Certificate. At the Closing Date, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package and the Offering Memorandum (in each case
exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), any material adverse change or any development that could
reasonably be expected to result in a material adverse change, in the condition
(financial or other), results of operations, business, properties, management or
prospects of the Partnership and its subsidiaries taken as a whole, whether or
not arising in the ordinary course of business. At the Closing Date, the
Representative shall have received a certificate, signed on behalf of each of
the Memorial Parties by the President or the Chief Executive Officer of each of
the Memorial Parties and the Chief Financial Officer or Chief Accounting Officer
of each of the Memorial Parties, dated as of the Closing Date, to the effect
that (i) there has been no such material adverse change, (ii) the
representations and warranties of the Memorial Parties in this Agreement are
true and correct at and as of the Closing Date with the same force and effect as
though expressly made at and as of the Closing Date (except to the extent any
such representation and warranty expressly relates to an earlier date (in which
case on and as of such earlier date)) and (iii) the Memorial Parties have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied at or prior to the Closing Date under or pursuant to this
Agreement.

(d) Comfort Letters. At the time of the execution of this Agreement, the
Representative shall have received from (i) KPMG LLP (“KPMG”) a letter, dated
the date of this Agreement and in form and substance satisfactory to the
Representative, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of the Partnership contained in the General Disclosure Package, any
Issuer Free Writing Documents (other than any electronic road show) and the
Offering Memorandum and any amendments or supplements to any of the foregoing
and (ii) each of NSAI and Ryder Scott a letter, dated the date of this Agreement
and in form and substance satisfactory to the Representative, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers, containing statements and information of the type ordinarily
included in reserve engineers’ “comfort letters” to initial purchasers with
respect to the reserve reports described in Section 1(a)(37) hereof and related
reserve information contained in the General Disclosure Package, any Issuer Free
Writing Documents (other than any electronic road show) and the Offering
Memorandum and any amendments or supplements to any of the foregoing.

 

26



--------------------------------------------------------------------------------

(e) Bring-Down Comfort Letters. At the Closing Date, the Representative shall
have received from each of KPMG, NSAI and Ryder Scott a letter, dated as of the
Closing Date and in form and substance satisfactory to the Representative, to
the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (d) of this Section, except that the specified date
referred to shall be a date not more than three business days prior to the
Closing Date.

(f) No Downgrade. There shall not have occurred, on or after the date of this
Agreement, any downgrading in the rating of any debt securities of or guaranteed
by the Partnership, any preferred securities of the Partnership or any debt
securities, preferred securities or trust preferred securities of any Guarantor
by any “nationally recognized statistical rating organization” (as defined by
the Commission in Section 3(a)(62) of the 1934 Act) or any public announcement
that any such organization has placed its rating on the Partnership or any such
debt securities, preferred securities or other securities under surveillance or
review or on a so-called “watch list” (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement by any such organization that
the Partnership or any such debt securities, preferred securities or other
securities has been placed on negative outlook.

(g) Additional Documents. At the Closing Date, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, contained in this Agreement, or as the Representative or counsel for
the Initial Purchasers may otherwise reasonably request; and all proceedings
taken by any Issuer or Guarantor in connection with the issuance and sale of the
Securities as herein contemplated and in connection with the other transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Representative.

(h) Termination of Agreement. If any condition specified in this Section 5 shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Representative by notice to the Memorial Parties at any
time on or prior to the Closing Date and such termination shall be without
liability of any party to any other party except as provided in Section 4 hereof
and except that Sections 1, 2(d), 6, 7, 8, 11, 12, 13, 14, 15, 17, 18, 19 and 20
hereof shall survive any such termination of this Agreement and remain in full
force and effect.

SECTION 6. Indemnification.

(a) Indemnification by the Memorial Parties. Each of the Memorial Parties
agrees, jointly and severally, to indemnify and hold harmless each Initial
Purchaser, its affiliates, and its and their officers, directors, employees,
agents, partners and members and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act as follows:

 

27



--------------------------------------------------------------------------------

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of or based upon any untrue statement or alleged untrue
statement of a material fact in the Preliminary Offering Memorandum, any Issuer
Free Writing Document, the General Disclosure Package or the Offering Memorandum
(or any amendment or supplement to any of the foregoing), or in any materials,
presentations or information provided to investors by, or with the approval of,
any Memorial Party in connection with the marketing of the offering of the
Securities, including any road show or investor presentations made to investors
by the Partnership (whether in person or electronically), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of, or
pursuant to a judgment or other disposition in, any litigation, or any
investigation or proceeding by any governmental or self-regulatory agency or
body, commenced or threatened, or of any claim whatsoever arising out of or
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided, that (subject to Section 6(d) below) any such
settlement is effected with the written consent of the Memorial Parties; and

(iii) against any and all expense whatsoever (including the fees and
disbursements of counsel) reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental or self-regulatory agency or body, commenced or threatened, or any
claim whatsoever arising out of or based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of or based upon
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Memorial Parties by any Initial Purchaser through the Representative expressly
for use in the Preliminary Offering Memorandum, any Issuer Free Writing
Document, the General Disclosure Package or the Offering Memorandum (or in any
amendment or supplement to any of the foregoing), it being understood and agreed
that the only such information furnished by the Initial Purchasers as aforesaid
consists of the information described as such in Section 6(b) hereof.

(b) Indemnification by the Initial Purchasers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Memorial Parties,
their respective directors and each person, if any, who controls the Partnership
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
against any and all loss, liability, claim, damage and expense described in the
indemnity contained in subsection (a) of this Section 6, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions,

 

28



--------------------------------------------------------------------------------

made in the Preliminary Offering Memorandum, any Issuer Free Writing Document or
the Offering Memorandum (or any amendment or supplement to any of the
foregoing), in reliance upon and in conformity with written information
furnished to any Memorial Party by any Initial Purchaser through the
Representative expressly for use therein. The Memorial Parties hereby
acknowledge and agree that the information furnished to any of the Memorial
Parties by the Initial Purchasers through the Representative expressly for use
in the General Disclosure Package, any Issuer Free Writing Document or the
Offering Memorandum (or any amendment or supplement to any of the foregoing),
consists exclusively of the following information appearing under the caption
“Plan of Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum: (i) the statements set forth in the table in the first paragraph
under such caption, (ii) the statement set forth in the first sentence of the
third paragraph under such caption, (iii) the statements set forth in the second
sentence of the fourth paragraph under such caption, (iv) the information
regarding stabilization, syndicate covering transaction and penalty bids
appearing in the ninth paragraph under such caption (but only insofar as such
information concerns the Initial Purchasers), (v) the information regarding
market making by the Initial Purchasers appearing in the eighth paragraph under
such caption and (vi) the information regarding hedging practices appearing in
the twelfth paragraph under such caption.

(c) Actions Against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder; provided, however, that the failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability that it may
have under this Section 6 or otherwise. Counsel to the indemnified parties shall
be selected as follows: counsel to the Initial Purchasers and the other
indemnified parties referred to in Section 6(a) above shall be selected by the
Representative; and counsel to the Memorial Parties, their respective directors,
each of their respective officers and each person, if any, who controls the
Partnership within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall be selected by the Partnership. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying party be liable for the fees and expenses of
more than one counsel (in addition to any local counsel) separate from their own
counsel for the Initial Purchasers and the other indemnified parties referred to
in Section 6(a) above; and the fees and expenses of more than one counsel (in
addition to any local counsel) separate from their own counsel for the Memorial
Parties, their respective directors, each of their respective officers and each
person, if any, who controls the Partnership within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act, in each case in connection with any
one action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 or
Section 7 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

29



--------------------------------------------------------------------------------

(d) Settlement Without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 6, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 6(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Memorial Parties,
on the one hand, and the Initial Purchasers, on the other hand, from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Memorial Parties, on the one
hand, and of the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Memorial Parties, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the offering of the
Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Memorial Parties and the total discounts and commissions received by the
Initial Purchasers, in each case as determined pursuant to this Agreement, bear
to the aggregate initial offering price of the Securities as set forth on the
cover of the Offering Memorandum.

The relative fault of the Memorial Parties, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Memorial Parties, on the one hand, or by the Initial Purchasers,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Memorial Parties and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 7 were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation which does not take
account of the equitable considerations referred to above in this Section 7. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Section 7 shall be deemed
to include any legal

 

30



--------------------------------------------------------------------------------

or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the net
proceeds from the sale to Eligible Purchasers of the Securities initially
purchased by it exceed the amount of any damages which such Initial Purchaser
has otherwise been required to pay by reason of any such untrue or alleged
untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 7, each affiliate, officer, director, employee,
partner and member of each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act, shall have the same rights to contribution as
such Initial Purchaser, and each director of each of the Memorial Parties, each
officer of each of the Memorial Parties, and each person, if any, who controls
the Partnership within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act, shall have the same rights to contribution as the Memorial
Parties. The Initial Purchasers’ respective obligations to contribute pursuant
to this Section 7 are several in proportion to the principal amount of
Securities set forth opposite their respective names in Exhibit A hereto and not
joint.

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
the respective representations, warranties, indemnities and agreements of the
Memorial Parties and the Initial Purchasers shall remain operative and in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser or the Memorial Parties, and shall survive delivery of and
payment for the Securities.

SECTION 9. Termination of Agreement.

(a) Termination; General. The Representative may terminate this Agreement, by
notice to the Partnership, at any time on or prior to the Closing Date (i) if
there has occurred any material adverse change in the financial markets in the
United States or the international financial markets, any declaration of a
national emergency or war by the United States, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions (including, without limitation, as a result of terrorist
activities), in each case the effect of which is such as to make it, in the
judgment of the Representative, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities or to enforce contracts for the sale of the Securities on the
terms and in the manner contemplated in the General Disclosure Package and the
Offering Memorandum, or (ii) (A) if trading in any securities of the Partnership
has been suspended or materially limited by the Commission or the Nasdaq Global
Market, or (B) if trading generally on the NYSE, the Nasdaq

 

31



--------------------------------------------------------------------------------

Global Select Market or the Nasdaq Global Market has been suspended or limited,
or minimum or maximum prices for trading have been fixed, or maximum ranges for
prices have been required, by any of said exchanges or by order of the
Commission or any other governmental authority or (iii) if a banking moratorium
has been declared by either Federal or New York authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section 9,
such termination shall be without liability of any party to any other party
except that the Memorial Parties shall be obligated to reimburse the expenses of
the Initial Purchasers as provided in Section 4 hereof, and except that
Sections 1, 2(d) 6, 7, 8, 11, 12, 13, 14, 15, 17, 18, 19 and 20 hereof shall
survive such termination and remain in full force and effect.

SECTION 10. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at the Closing Date to purchase the aggregate
principal amount of Securities which it or they are obligated to purchase under
this Agreement (the “Defaulted Securities”), the Representative shall have the
right, within 24 hours thereafter, to make arrangements for one or more of the
non-defaulting Initial Purchasers, or any other purchaser, to purchase all, but
not less than all, of the Defaulted Securities in such amounts as may be agreed
upon and upon the terms herein set forth; if, however, the Representative shall
not have completed such arrangements within such 24-hour period, then:

(i) if the aggregate principal amount of Defaulted Securities does not exceed
10% of the aggregate principal amount of Securities, each of the non-defaulting
Initial Purchasers shall be obligated, severally and not jointly, to purchase
the full amount of such Defaulted Securities in the proportions that their
respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers; or

(ii) if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of Securities, this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchaser.

No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement, the Representative shall have the right to postpone the Closing Date
for a period not exceeding seven days in order to effect any required changes in
the General Disclosure Package or Offering Memorandum or in any other documents
or arrangements. As used herein, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 10.

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing, shall be effective only upon receipt and shall be mailed, delivered by
hand or overnight courier, or transmitted by fax (with the receipt of any such
fax to be confirmed by telephone). Notices to the Initial Purchasers shall be
directed to the Representative at Barclays Capital Inc., 745 Seventh Avenue, New
York, New York 10019, Attention: Syndicate Registration (Fax: (646) 834-8133);
and notices to the Memorial Parties shall be directed to 1301 McKinney, Suite
2100, Houston, Texas 77010, Attention: General Counsel, fax no. (713) 588-8301
(with such fax to be confirmed by telephone to (713) 588-8300).

 

32



--------------------------------------------------------------------------------

SECTION 12. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers, the Memorial Parties and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers, the Memorial Parties and their respective successors and the
controlling persons and other indemnified parties referred to in Sections 6 and
7 and their successors, heirs and legal representatives, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
herein contained. This Agreement and all conditions and provisions hereof are
intended to be for the sole and exclusive benefit of the Initial Purchasers, the
Memorial Parties and their respective successors, and said controlling persons
and other indemnified parties and their successors, heirs and legal
representatives, and for the benefit of no other person or entity. No purchaser
of Securities from any Initial Purchaser shall be deemed to be a successor by
reason merely of such purchase.

SECTION 13. GOVERNING LAW AND TIME. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME.

SECTION 14. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

SECTION 15. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means 4:30 p.m. (New York City time) on July 14, 2014 or such
other time as agreed by the Issuers, the Guarantors and the Representative.

“Commission” means the Securities and Exchange Commission.

“Common Units” means the common units representing limited partner interests in
the Partnership.

“DTC” means The Depository Trust Company.

“GAAP” means generally accepted accounting principles in the United States.

“NYSE” means the New York Stock Exchange.

“Subordinated Units” has the meaning given such term in the Partnership
Agreement.

“Transaction Documents” means this Agreement, the Indenture, the Registration
Rights Agreement, the Notes, the Exchange Notes, the Guarantees and the Exchange
Guarantees, collectively.

 

33



--------------------------------------------------------------------------------

“1933 Act” means the Securities Act of 1933, as amended.

“1933 Act Regulations” means the rules and regulations of the Commission under
the 1933 Act.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“1934 Act Regulations” means the rules and regulations of the Commission under
the 1934 Act.

“1939 Act” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder.

“1940 Act” means the Investment Company Act of 1940, as amended.

All references in this Agreement to the Preliminary Offering Memorandum and the
Offering Memorandum, any Issuer Free Writing Document or any amendment or
supplement to any of the foregoing shall be deemed to include all versions
thereof delivered (physically or electronically) to the Representative or the
Initial Purchasers.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Preliminary
Offering Memorandum or the Offering Memorandum (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be;
and all references in this Agreement to amendments or supplements to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
mean and include the filing of any document under the 1934 Act which is
incorporated by reference in the Preliminary Offering Memorandum or the Offering
Memorandum.

SECTION 16. Permitted Free Writing Documents. Each of the Partnership Parties
(including their agents and representatives, other than the Initial Purchasers
in their capacities as such) represents, warrants and agrees that it has not
prepared, made, used, authorized, approved or referred to and, unless it obtains
the prior written consent of the Representative, it will not prepare, make, use,
authorize, approve or refer to, any (i) offer relating to the Securities that
(if the offering of the Securities was made pursuant to a registered offering
under the 1933 Act) would constitute an “Issuer Free Writing Prospectus” (as
defined in Rule 433 under the 1933 Act) or that would constitute a “free writing
prospectus” (as defined in Rule 405 under the 1933 Act) or (ii) electronic road
show or other written communication that constitutes an offer to sell or
solicitation of an offer to buy the Securities (any such communication described
in the preceding clause (i) and clause (ii), an “Issuer Free Writing Document”);
provided, that the prior written consent of the Representative shall be deemed
to have been given in respect of the Issuer Free Writing Documents, if any,
listed on Exhibit E hereto and to any electronic road show in the form
previously provided by the Issuers to and approved by the Representative. Each
of the Initial Purchasers, severally and not jointly, represents, warrants and
agrees that it has not and will not use, authorize use of, refer to, or
participate in the planning for use of, any written

 

34



--------------------------------------------------------------------------------

communication that constitutes an offer to sell or the solicitation of an offer
to buy the Securities other than (i) the General Disclosure Package and the
Offering Memorandum, (ii) any written communication that contains either (a) no
“issuer information” (as defined in Rule 433(h)(2) under the 1933 Act) or
(b) “issuer information” that was included (including through incorporation by
reference) in the General Disclosure Package or the Offering Memorandum,
(iii) any written communication listed on Exhibit E or prepared pursuant to
Section 3(p) above (including any electronic road show), (iv) any written
communication prepared by such Initial Purchaser and approved by the Issuers in
advance in writing or (v) any written communication relating to or that contains
the terms of the Securities and/or other information that was included
(including through incorporation by reference) in the General Disclosure Package
or the Offering Memorandum.

SECTION 17. Absence of Fiduciary Relationship. Each of the Memorial Parties
acknowledges and agrees that:

(a) each of the Initial Purchasers is acting solely as an initial purchaser in
connection with the sale of the Securities and no fiduciary, advisory or agency
relationship between the Memorial Parties, on the one hand, and any of the
Initial Purchasers, on the other hand, has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not any
of the Initial Purchasers has advised or is advising the Memorial Parties on
other matters (it being understood that in any event that no Initial Purchaser
shall be deemed to have provided legal, accounting or tax advice to the Memorial
Parties or any of their respective subsidiaries);

(b) the offering price of the Notes and the price to be paid by the Initial
Purchasers for the Securities set forth in this Agreement were established by
the Memorial Parties following discussions and arms-length negotiations with the
Representative;

(c) each of the Memorial Parties is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

(d) each of the Memorial Parties is aware that the Initial Purchasers and their
respective affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Memorial Parties and that none
of the Initial Purchasers has any obligation to disclose such interests and
transactions to the Memorial Parties by virtue of any fiduciary, advisory or
agency relationship or otherwise;

(e) each of the Memorial Parties has consulted its own legal and financial
advisors to the extent it deemed appropriate; and

(f) each of the Memorial Parties waives, to the fullest extent permitted by law,
any claims it may have against any of the Initial Purchasers for breach of
fiduciary duty or alleged breach of fiduciary duty.

SECTION 18. Research Analyst Independence and Other Activities of the Initial
Purchasers. Each of the Memorial Parties acknowledges that the Initial
Purchasers’ research

 

35



--------------------------------------------------------------------------------

analysts and research departments are required to be separate from, and not
influenced by, their respective investment banking divisions and are subject to
certain regulations and internal policies, and that such Initial Purchasers’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Issuers and
the Guarantors and/or the offering that differ from the views of their
respective investment banking divisions. Each of the Memorial Parties hereby
waives and releases, to the fullest extent permitted by applicable law, any
claims that the Memorial Parties may have against the Initial Purchasers arising
from the fact that the views expressed by their research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Memorial Parties by such Initial Purchasers’ investment
banking divisions. Each of the Memorial Parties also acknowledges that each of
the Initial Purchasers is a full service securities firm and as such from time
to time, subject to applicable securities laws, may effect transactions for its
own account or the account of its customers, may make recommendations and
provide other advice, and may hold long or short positions in debt or equity
securities of, or derivative products related to, the companies that may be the
subject of the transactions contemplated by this Agreement, and each of the
Memorial Parties hereby waives and releases, to the fullest extent permitted by
applicable law, any claims that the Memorial Parties may have against the
Initial Purchasers with respect to any such other activities.

SECTION 19. Waiver of Jury Trial. Each of the Memorial Parties and each of the
Initial Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

SECTION 20. Consent to Jurisdiction. Each of the Memorial Parties hereby submits
to the non-exclusive jurisdiction of any U.S. federal or state court located in
the Borough of Manhattan, the City and County of New York in any action, suit or
proceeding arising out of or relating to or based upon this Agreement or any of
the transactions contemplated hereby, and each of the Memorial Parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding in any such court arising out of or relating to
this Agreement or the transactions contemplated hereby and irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding has been brought in an inconvenient forum.

[Signature Page Follows]

 

36



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Memorial Parties a counterpart hereof, whereupon
this instrument, along with all counterparts, will become a binding agreement
among the Initial Purchasers and the Memorial Parties in accordance with its
terms.

 

Very truly yours, MEMORIAL PRODUCTION PARTNERS LP By:  

Memorial Production Partners GP LLC,

its general partner

By:  

/s/ John A. Weinzierl

  Name:   John A. Weinzierl   Title:    Chief Executive Officer MEMORIAL
PRODUCTION PARTNERS GP LLC By:  

/s/ John A. Weinzierl

  Name:  John A. Weinzierl   Title:    Chief Executive Officer MEMORIAL
PRODUCTION FINANCE CORPORATION By:  

/s/ John A. Weinzierl

  Name:  John A. Weinzierl   Title:    Chief Executive Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

MEMORIAL PRODUCTION OPERATING LLC By:  

Memorial Production Partners LP,

its sole member

By:  

Memorial Production Partners GP LLC,

its general partner

By:  

/s/ John A. Weinzierl

  Name:  John A. Weinzierl   Title:    Chief Executive Officer

COLUMBUS ENERGY, LLC

RISE ENERGY OPERATING, LLC

WHT ENERGY PARTNERS LLC

MEMORIAL ENERGY SERVICES LLC

MEMORIAL MIDSTREAM LLC

PROSPECT ENERGY, LLC

By:  

Memorial Production Operating LLC,

its sole member

By:  

Memorial Production Partners LP,

its sole member

By:  

Memorial Production Partners GP LLC,

its general partner

By:  

/s/ John A. Weinzierl

  Name:  John A. Weinzierl   Title:    Chief Executive Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

RISE ENERGY MINERALS, LLC

RISE ENERGY BETA, LLC

By:

 

Rise Energy Operating, LLC,

its sole member

By:

 

Memorial Production Operating LLC,

its sole member

By:

 

Memorial Production Partners LP,

its sole member

By:

 

Memorial Production Partners GP LLC,

its general partner

By:

 

/s/ John A. Weinzierl

 

Name:  John A. Weinzierl

 

Title:    Chief Executive Officer

WHT CARTHAGE LLC

By:

 

WHT Energy Partners LLC,

its sole member

By:

 

Memorial Production Operating LLC,

its sole member

By:

 

Memorial Production Partners LP,

its sole member

By:

 

Memorial Production Partners GP LLC,

its general partner

By:

 

/s/ John A. Weinzierl

 

Name:  John A. Weinzierl

 

Title:    Chief Executive Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the

    date first above written:

BARCLAYS CAPITAL INC.

 

By

 

/s/ Kevin Crealese

 

Name:  Kevin Crealese

 

Title:    Managing Director

For itself and as Representative of the Initial Purchasers named in Exhibit A
hereto.

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Initial Purchasers

   Principal
Amount of
Securities  

Barclays Capital Inc.

   $ 100,000,000   

J.P. Morgan Securities LLC

     70,000,000   

Citigroup Global Markets Inc.

     40,000,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     40,000,000   

Mitsubishi UFJ Securities (USA), Inc.

     40,000,000   

RBC Capital Markets, LLC

     40,000,000   

Wells Fargo Securities, LLC

     40,000,000   

BBVA Securities Inc.

     14,446,000   

Capital One Securities, Inc.

     14,446,000   

CIBC World Markets Corp.

     14,444,000   

Comerica Securities, Inc.

     14,444,000   

Credit Agricole Securities (USA) Inc.

     14,444,000   

ING Financial Markets LLC

     14,444,000   

Natixis Securities Americas LLC

     14,444,000   

UBS Securities LLC

     14,444,000   

U.S. Bancorp Investments, Inc.

     14,444,000      

 

 

 

Total

   $ 500,000,000      

 

 

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTORS

 

Name

 

 

Type of Entity

 

 

Jurisdiction of Organization

 

Memorial Production Operating LLC

  Limited Liability Company   Delaware

Columbus Energy, LLC

  Limited Liability Company   Delaware

Rise Energy Operating, LLC

  Limited Liability Company   Delaware

Rise Energy Minerals, LLC

  Limited Liability Company   Delaware

Rise Energy Beta, LLC

  Limited Liability Company   Delaware

WHT Carthage LLC

  Limited Liability Company   Delaware

WHT Energy Partners LLC

  Limited Liability Company   Delaware

Memorial Energy Services LLC

  Limited Liability Company   Delaware

Memorial Midstream LLC

  Limited Liability Company   Texas

Prospect Energy, LLC

  Limited Liability Company   Colorado

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

SUBSIDIARIES

 

Name

 

Type of Entity

 

 

Jurisdiction of Organization

 

Memorial Production Finance Corporation

  Corporation   Delaware

Memorial Production Operating LLC

  Limited Liability Company   Delaware

Columbus Energy, LLC

  Limited Liability Company   Delaware

Rise Energy Operating, LLC

  Limited Liability Company   Delaware

Rise Energy Minerals, LLC

  Limited Liability Company   Delaware

Rise Energy Beta, LLC

  Limited Liability Company   Delaware

WHT Carthage LLC

  Limited Liability Company   Delaware

WHT Energy Partners LLC

  Limited Liability Company   Delaware

San Pedro Bay Pipeline Company

  Corporation   California

Memorial Energy Services LLC

  Limited Liability Company   Delaware

Memorial Midstream LLC

  Limited Liability Company   Texas

Prospect Energy, LLC

  Limited Liability Company   Colorado

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PRICING TERM SHEET

MEMORIAL PRODUCTION PARTNERS LP

MEMORIAL PRODUCTION FINANCE CORPORATION

$500,000,000 6.875% SENIOR NOTES DUE 2022

July 14, 2014

Pricing Supplement

 

 

Pricing Supplement dated July 14, 2014 to the Preliminary Offering Memorandum
dated July 14, 2014 (the “Preliminary Offering Memorandum”) of Memorial
Production Partners LP (the “Partnership”) and Memorial Production Finance
Corporation (collectively, the “Issuers”). This Pricing Supplement is qualified
in its entirety by reference to the Preliminary Offering Memorandum. The
information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent it is inconsistent with the information in the Preliminary
Offering Memorandum. Capitalized terms used in this Pricing Supplement but not
defined have the meanings given them in the Preliminary Offering Memorandum.

 

Issuers

  Memorial Production Partners LP and Memorial Production Finance Corporation

Title of Securities

  6.875% Senior Notes Due 2022 (the “Notes”)

Aggregate Principal Amount

  $500,000,000

Gross Proceeds

  $492,425,000 (before deducting the initial purchasers’ discount and
commissions and estimated offering expenses of the Partnership)

Distribution

  144A / Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum

Maturity Date

  August 1, 2022

Issue Price

  98.485%, plus accrued and unpaid interest, if any, from July 17, 2014

Coupon

  6.875%

Yield to Maturity

  7.125%

Interest Payment Dates

  Each February 1 and August 1, commencing February 1, 2015

Record Dates

  January 15 and July 15 of each year

Trade Date

  July 14, 2014

Settlement Date

  July 17, 2014 (T+3)

Optional Redemption

  On or after August 1, 2017 and at the following redemption prices (expressed
as a percentage of principal amount), plus accrued and unpaid interest , if any,
on the Notes redeemed to the applicable date of redemption subject to the rights
of holders of Notes on the relevant record date to receive interest on the
relevant interest payment date, if redeemed during the twelve-month period
beginning on August 1 of the years indicated below:    

Date

 

Percentage

 

2017

  105.156%  

2018

  103.438%  

2019

  101.719%  

2020 and thereafter

  100.000%

 

D-1



--------------------------------------------------------------------------------

Optional Redemption with Equity Proceeds   Up to 35% at 106.875% prior to
August 1, 2017 Make-Whole Redemption   Prior to August 1, 2017 at a redemption
price equal to 100% of the principal amount of the Notes redeemed plus the
Applicable Premium and accrued and unpaid interest, as described in the
Preliminary Offering Memorandum Change of Control   101% plus any accrued and
unpaid interest, if any Joint Book Running Managers   Barclays Capital Inc.,
J.P. Morgan Securities LLC, Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Mitsubishi UFJ Securities (USA), Inc., RBC
Capital Markets, LLC and Wells Fargo Securities, LLC. Co-Managers   BBVA
Securities Inc., Capital One Securities, Inc., CIBC World Markets Corp.,
Comerica Securities, Inc., Credit Agricole Securities (USA) Inc., ING Financial
Markets LLC, Natixis Securities Americas LLC, UBS Securities LLC and U.S.
Bancorp Investments, Inc. CUSIP Numbers  

144A CUSIP: 586049AD0

Regulation S CUSIP: U5870PAD9

ISIN Numbers  

144A ISIN: US586049AD06

Regulation S ISIN: USU5870PAD97

Denominations   Minimum denominations of $2,000 and integral multiples of $1,000
in excess thereof

 

 

Additional Changes to the Preliminary Offering Memorandum:

Use of Proceeds

We expect to receive net proceeds of approximately $484.9 million from this
offering, after deducting the initial purchasers’ discounts and commissions but
before estimated offering expenses.

This material is strictly confidential and has been prepared by the Partnership
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

The offer and sale of the Notes have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), and are being offered only to
(1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act, and this communication is
only being distributed to such persons. The Notes are not transferable except in
accordance with the restrictions described under “Transfer Restrictions” in the
Preliminary Offering Memorandum.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or notices that may appear on this Pricing Supplement below the
text of this legend are not applicable to this Pricing Supplement and should be
disregarded. Such disclaimers or other notices were automatically generated as a
result of this communication being sent via Bloomberg or another e-mail system.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

PRELIMINARY OFFERING MEMORANDUM AMENDMENTS; ISSUER FREE

WRITING DOCUMENTS

Pricing Term Sheet containing the terms of the Securities, substantially in the
form of Exhibit D hereto.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OPINION OF ISSUERS’ COUNSEL

 

1.

Each Partnership Entity is validly existing as a limited partnership, limited
liability company or corporation, as applicable, and is in good standing under
the laws of the State of Delaware or, in the case of Memorial Midstream, has the
right to transact business in the State of Texas under the laws of the State of
Texas.

 

2.

Each Partnership Entity (other than Memorial Midstream) is duly qualified to do
business as a foreign limited partnership, limited liability company or
corporation, as applicable, in, and is in good standing under the laws of or (as
to the State of Texas) has the right to transact business in, each jurisdiction
(other than the State of Delaware) so identified on Exhibit C attached hereto.

 

3.

Each Partnership Entity has all requisite entity power and authority to own its
respective properties and conduct its business, in each case in all material
respects, as described in the Pricing Disclosure Package and the Final Offering
Memorandum. Each Partnership Entity has the entity power and authority necessary
to execute and deliver the Transaction Documents to which it is a party and
perform its obligations under the Transaction Documents to which it is a party.
The General Partner has the limited liability company power and authority
necessary to act as the general partner of the Partnership.

 

4.

(a) The execution and delivery of the Transaction Documents by each Partnership
Entity party thereto and the performance by each Partnership Entity of its
respective obligations under the Transaction Documents to which it is a party
has been duly authorized by all necessary corporate or entity action, as
applicable, on the part of such Partnership Entity.

(b) Each of the Purchase Agreement, the Indenture and the Registration Rights
Agreement has been duly authorized, executed and delivered by each of the
Partnership Entities that is a party to such Transaction Document.

 

5.

No permit, consent, approval, authorization, order, registration, filing or
qualification (“Consent”) of or with any court or governmental agency or body
under the Included Laws is required in connection with the offering, issuance or
sale by the Issuers of the Notes, or the execution, delivery and performance by
any of the Specified Partnership Entities of any of the Transaction Documents to
which such Specified Partnership Entity is a party or the performance of the
actions required to be taken by any of the Specified Partnership Entities
pursuant to any of the Transaction Documents to which such Specified Partnership
Entity is a party, subject to the assumptions set forth in paragraph 13 and
other than (a) such Consents required under state securities or “Blue Sky” laws,
(b) such Consents that have been obtained or made, (c) filings with the
Commission or other Consents required in the performance by each of the
Specified Partnership Entities of its obligations under the Purchase Agreement
and (d) Consents required under Federal and state securities laws as provided in
the Registration Rights Agreement.



--------------------------------------------------------------------------------

6.

None of the offering, issuance or sale of the Notes by the Issuers, the
execution, delivery and performance by any of the Specified Partnership Entities
of any of the Transaction Documents to which such Specified Partnership Entity
is a party or the performance of the actions required to be taken by any of the
Specified Partnership Entities pursuant to any of the Transaction Documents to
which such Specified Partnership Entity is party conflicts or will conflict with
or constitutes or will constitute a breach or violation of or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default) under, or results or will result in the creation or imposition of any
Lien upon any property or assets of any of the Specified Partnership Entities
(other than those arising under the MLP Credit Agreement) pursuant to, (a) any
Constitutive Document of any of the Partnership Entities, (b) any Material
Agreement, (c) any law, rule or regulation of the Included Laws (including
Regulations T, U and X of the Board of Governors of the Federal Reserve System)
or (d) any order, judgment, decree or injunction of any court or governmental
agency or body known to us directed to any of the Specified Partnership Entities
or any of their properties in a proceeding to which any of them or their
property is a party; provided, however, that no opinion is expressed pursuant to
this paragraph with respect to federal securities laws and other anti-fraud
laws.

 

7.

The Partnership is not and, after giving effect to the Offering and the
application of the proceeds therefrom as described in the Pricing Disclosure
Package and the Final Offering Memorandum, the Partnership will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.

The statements set forth in the Pricing Disclosure Package and the Final
Offering Memorandum under the captions “Description of Notes,” “Description of
Other Indebtedness,” “Transfer Restrictions,” “Certain Material United States
Federal Income Tax Considerations” and “Certain ERISA Considerations,” insofar
as they summarize any agreement, statute or regulation or refer to statements of
law or legal conclusions, are accurate and fair summaries in all material
respects. The Indenture and the Notes conform, and the Exchange Notes, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
the Registration Rights Agreement, will conform, in all material respects to the
descriptions thereof contained in the General Disclosure Package and the Final
Offering Memorandum under the caption “Description of Notes.”

 

9.

The Indenture conforms in all material respects to the requirements of the TIA
(as defined below) and the rules and regulations of the Commission applicable to
an indenture which is qualified thereunder.

 

10.

The Notes have been duly and validly authorized and executed by the Issuers and,
when authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of the Purchase Agreement, will be valid and legally binding obligations of the
Issuers, entitled to the benefits of the Indenture and enforceable against the
Issuers in accordance with their respective terms under the Laws of the State of
New York. The Exchange Notes have been duly and validly authorized by the
Issuers and, when duly executed, authenticated,



--------------------------------------------------------------------------------

 

issued and delivered as provided in the Indenture and the Registration Rights
Agreement, will constitute valid and legally binding obligations of the Issuers,
enforceable against the Issuers in accordance with their respective terms under
the Laws of the State of New York.

 

11.

The Indenture (including, with respect to the Guarantors, (i) when the Notes
have been duly and validly authenticated in accordance with the terms of the
Indenture and duly and validly paid for by and delivered to the Initial
Purchasers in accordance with the terms of the Purchase Agreement, the guarantee
of the Guarantors in respect of the Notes provided for in Article 10 of the
Indenture and (ii) when the Exchange Notes have been duly executed,
authenticated, issued and delivered as provided in the Indenture and the
Registration Rights Agreement, the guarantee of the Guarantors in respect of the
Exchange Notes provided for in Article 10 of the Indenture) constitutes the
valid and legally binding obligation of the Specified Partnership Obligors,
enforceable against the Specified Partnership Obligors in accordance with its
terms under the Laws of the State of New York.

 

12.

The Registration Rights Agreement is a valid and binding obligation of each of
the Specified Partnership Obligors, enforceable against the Specified
Partnership Obligors in accordance with its terms under the Laws of the State of
New York.

 

13.

Assuming without independent investigation, (a) that the Notes are sold to the
Initial Purchasers, and initially resold by the Initial Purchasers, in
accordance with the terms of and in the manner contemplated by, the Purchase
Agreement and the Final Offering Memorandum; (b) the accuracy of the
representations and warranties of the Specified Partnership Entities set forth
in the Purchase Agreement and the matters certified in those certain
certificates delivered on the date hereof; (c) the accuracy of the
representations and warranties of the Initial Purchasers set forth in the
Purchase Agreement; (d) the due performance and compliance by the Specified
Partnership Entities and the Initial Purchasers of their respective covenants
and agreements set forth in the Purchase Agreement; and (e) the Initial
Purchasers’ compliance with the Final Offering Memorandum and the transfer
procedures and restrictions described therein, it is not necessary to register
the Notes under the Securities Act or to qualify an indenture in respect thereof
under the Trust Indenture Act (the “TIA”) in connection with the issuance and
sale of the Notes by the Issuers to the Initial Purchasers or in connection with
the offer, resale and delivery of the Notes by the Initial Purchasers in
accordance with the terms of and in the manner contemplated by the Purchase
Agreement and the Final Offering Memorandum, it being expressly understood that
we express no opinion in this paragraph 13 or paragraph 5 as to any subsequent
offer or resale of any of the Notes.

Our identification of documents and information as part of the Pricing
Disclosure Package has been at your request and with your approval. Such
identification is for the limited purpose of making the statements set forth in
this letter and is not the expression of a view by us as to whether any such
information has been or should have been conveyed to investors generally or to
any particular investors at any particular time or in any particular manner.



--------------------------------------------------------------------------------

Because the primary purpose of our professional engagement was not to establish
or confirm factual matters, financial, accounting or statistical information or
reserve and production information, and because many determinations involved in
the preparation of the Pricing Disclosure Package and the Final Offering
Memorandum are of a wholly or partially non-legal character, except as expressly
set forth in paragraph 8 of this opinion letter, we are not passing upon and do
not assume any responsibility for the accuracy, completeness or fairness of the
statements contained or incorporated by reference in the Pricing Disclosure
Package and the Final Offering Memorandum and we make no representation that we
have independently verified the accuracy, completeness or fairness of such
statements.

However, in the course of our acting as counsel to the Partnership in connection
with the preparation of the Pricing Disclosure Package and the Final Offering
Memorandum, we have reviewed each such document and have participated in
conferences and telephone conversations with representatives of the Partnership,
representatives of the independent public accountants for the Partnership,
representatives of the independent reserve engineers for the applicable
Specified Partnership Entities, representatives of the Initial Purchasers and
representatives of the Initial Purchasers’ counsel, during which conferences and
conversations the contents of such documents and related matters were discussed.

Subject to the foregoing, on the basis of the information we gained in the
course of our participation in such conferences and conversations and our review
of such documents, we confirm to you that:

(a) The Incorporated Documents, at the time they were filed, appeared on their
face to be appropriately responsive in all material respects with the
requirements of the Exchange Act, except that (i) we express no view as to the
financial statements, the notes and schedules thereto and other financial and
accounting data and oil and gas reserve and production information contained or
incorporated by reference therein or omitted therefrom, and (ii) we express no
view in this sentence as to the antifraud provisions of the U.S. federal
securities laws and the rules and regulations promulgated under such provisions.

(b) No information has come to our attention that causes us to believe that
(i) the Pricing Disclosure Package, as of [            ] (New York time) on
July 14, 2014 (which you have informed us is a time prior to the time of the
first sale of the Notes by any Initial Purchaser), contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading or (ii) the Final Offering Memorandum, as of
its date and as of the Closing Date, contained or contains any untrue statement
of a material fact or omitted or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except that in the case of each of clauses
(i)-(ii) above, we do not express any view as to the financial statements, the
notes and schedules thereto and other financial and accounting data and oil and
gas reserve and production information contained or incorporated by reference
therein or omitted therefrom.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REGISTRATION RIGHTS AGREEMENT

[SEE ATTACHED]

 

I-1



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

by and among

Memorial Production Partners LP

Memorial Production Finance Corporation,

the Guarantors party hereto,

and

Barclays Capital Inc.

as representative of the Initial Purchasers

Dated as of July 17, 2014

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 17, 2014, by and among Memorial Production Partners LP, a Delaware
limited partnership (the “Partnership”), Memorial Production Finance
Corporation, a Delaware corporation (“Finance Corp” and, together with the
Partnership, the “Issuers”), the entities listed on Schedule A hereto
(collectively, the “Guarantors”), and Barclays Capital Inc., as representative
of the initial purchasers listed on Exhibit A to the Purchase Agreement (each an
“Initial Purchaser” and, collectively, the “Initial Purchasers”), each of whom
has agreed to purchase $500,000,000 aggregate principal amount of the Issuers’
[—]% Senior Notes due 2022 (the “Initial Notes”), fully and unconditionally
guaranteed by the Guarantors (the “Guarantees”) pursuant to the Purchase
Agreement (as defined below). The Initial Notes and the Guarantees are herein
collectively referred to as the “Initial Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated July 14, 2014
(the “Purchase Agreement”), by and among the Issuers, the Guarantors and the
Initial Purchasers (i) for the benefit of the Initial Purchasers and (ii) for
the benefit of the Holders from time to time of Initial Securities, including
the Initial Purchasers. In order to induce the Initial Purchasers to purchase
the Initial Securities, the Issuers have agreed to provide the registration
rights set forth in this Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 5 hereof.

Advice: As defined in the last paragraph of Section 6(c) hereof.

Affiliate: As defined in Rule 144 promulgated by the Commission.

Agreement: As defined in the preamble hereto.

Blackout Period: As defined in the last paragraph of Section 4(a) hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Issuers to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were properly tendered by Holders thereof
pursuant to the Exchange Offer.

controlling person: As defined in Section 8(a) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Date: The date that Exchange Securities are delivered by the Issuers to
the Registrar under the Indenture of Exchange Securities in the same aggregate
principal amount as the aggregate principal amount of Initial Securities that
were tendered by Holders thereof pursuant to the Exchange Offer.

Exchange Deadline: As defined in Section 3(b) hereof.

Exchange Offer: An offer registered under the Securities Act by the Issuers and
the Guarantors pursuant to a Registration Statement pursuant to which the
Issuers offer the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders with terms that are identical in all
respects to the Transfer Restricted Securities (except that Exchange Securities
will not contain terms with respect to any increase in annual interest rate as
described herein and the transfer restrictions).

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus, as defined in Section 3(a)
hereof.

Exchange Offer Registration Statement Suspension Period: As defined in
Section 3(c) hereof.

Exchange Securities: The [—]% Senior Notes due 2022, of the same series under
the Indenture as the Initial Securities, to be issued to Holders in exchange for
Transfer Restricted Securities pursuant to this Agreement.

Finance Corp: As defined in the preamble hereto.

FINRA: The Financial Industry Regulatory Authority, Inc., an independent
regulatory organization (formerly National Association of Securities Dealers or
NASD).

 

-2-



--------------------------------------------------------------------------------

Guarantees: As defined in the preamble hereto.

Guarantors: As defined in the preamble hereto.

Holder: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The Indenture, dated as of July 17, 2014, by and among the Issuers,
the Guarantors and the Trustee, pursuant to which the Initial Securities and the
Exchange Securities are to be issued, as such Indenture is amended or
supplemented from time to time in accordance with the terms thereof.

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by the Issuers of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchaser: As defined in the preamble hereto.

Initial Securities: As defined in the preamble hereto.

Issuers: As defined in the preamble hereto.

Partnership: As defined in the preamble hereto.

Person: An individual, partnership, corporation, limited liability company,
trust, unincorporated organization or other legal entity, or a government or
agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Purchase Agreement: As defined in the preamble hereto.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any Exchange Offer Registration Statement or Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

 

-3-



--------------------------------------------------------------------------------

Shelf Registration Statement: As defined in Section 4(a)(x) hereof.

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of: (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security and entitled to be resold to the public
by the Holder thereof without complying with the prospectus delivery
requirements of the Securities Act; (b) the date on which such Initial Security
has been effectively registered under the Securities Act and disposed of in
accordance with a Shelf Registration Statement; (c) if a Shelf Registration
Statement is required to be filed in accordance with Section 4 hereof, one year
from the effective date of such Shelf Registration Statement; (d) the date on
which such Initial Security is sold pursuant to Rule 144 under circumstances in
which any legend borne by such Initial Security relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed and
the restrictive CUSIP number is redesignated as non-restrictive, by the Issuers
or pursuant to the Indenture; (e) the date upon which such Initial Security is
distributed to the public by a Broker-Dealer pursuant to the “Plan of
Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein); and (f) the date on
which such Initial Security ceases to be outstanding.

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Trustee: U.S. Bank National Association.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuers are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (a “Holder”) whenever such Person owns
Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), the Issuers and the Guarantors shall (i) cause to be filed
with the Commission sufficiently promptly so as to avoid a Registration Default
with respect to the Exchange Offer, a Registration Statement under the
Securities Act relating to the Exchange Securities (other than Transfer
Restricted Securities acquired by any Broker-Dealer directly from the Issuers)
and the Exchange Offer (the “Exchange Offer Registration Statement”), (ii) use
their commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective under the Securities Act sufficiently promptly so
as to avoid a Registration Default with respect to the

 

-4-



--------------------------------------------------------------------------------

Exchange Offer, (iii) in connection with the foregoing, file (A) all
pre-effective amendments to such Exchange Offer Registration Statement as may be
necessary in order to cause such Exchange Offer Registration Statement to become
effective, (B) if applicable, a post-effective amendment to such Exchange Offer
Registration Statement pursuant to Rule 430A under the Securities Act and
(C) cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions as are necessary to permit Consummation
of the Exchange Offer, and (iv) upon the effectiveness of such Exchange Offer
Registration Statement, as promptly as practicable, commence the Exchange Offer.
The Exchange Offer shall be on the appropriate form permitting registration of
the Exchange Securities to be offered in exchange for the Transfer Restricted
Securities (other than Transfer Restricted Securities acquired by any
Broker-Dealer directly from the Issuers) and to permit resales of Transfer
Restricted Securities held by Broker-Dealers as contemplated by Section 3(c)
hereof.

(b) The Issuers and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days after
the date notice of the Exchange Offer is mailed or otherwise delivered to the
Holders. The Issuers shall cause the Exchange Offer to comply with all
applicable federal and state securities laws. No securities other than the
Exchange Securities shall be included in the Exchange Offer Registration
Statement. The Issuers and the Guarantors shall use commercially reasonable
efforts to cause the Exchange Offer to be Consummated on the earliest
practicable date after the Exchange Offer Registration Statement has become
effective, but in no event later than 365 days after the Closing Date (or if
such 365th day is not a Business Day, the next succeeding Business Day) (such
365th day herein referred to as the “Exchange Deadline”).

(c) The Issuers shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities that were acquired for its own account as a result of market-making
activities or other trading activities (other than Transfer Restricted
Securities acquired directly from the Issuers), may exchange such Initial
Securities pursuant to the Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Securities received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Initial Securities held by any such
Broker-Dealer except to the extent required by the Commission.

 

-5-



--------------------------------------------------------------------------------

The Issuers and the Guarantors shall use commercially reasonable efforts to keep
the Exchange Offer Registration Statement continuously effective, supplemented
and amended as required by the provisions of Section 6(c) hereof to the extent
necessary to ensure that it is available for resales of Transfer Restricted
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities; provided that the
Partnership may for a period (the “Exchange Offer Registration Statement
Suspension Period”) of up to 45 days in any three months period, not to exceed
90 days in any calendar year, determine that the Exchange Offer Registration
Statement is not usable under the circumstances relating to corporate
developments, public filings with the Commission and similar events, and suspend
the use of the Prospectus that is a part of the Exchange Offer Registration
Statement.

The Issuers shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Issuers and the Guarantors are not required
to file an Exchange Offer Registration Statement or to consummate the Exchange
Offer for the Initial Securities because the Exchange Offer is not permitted by
applicable law or Commission policy; (ii) for any reason the Exchange Offer for
the Initial Securities is not Consummated by the Exchange Deadline (unless an
Exchange Offer Registration Statement has been filed within 270 days of the
Closing Date and has not yet been declared effective by the Commission, other
than as a result of the fault of any Issuer or Guarantor, and as a result of
Commission review of data or information included or incorporated by reference
in such Registration Statement that would also be included or incorporated in a
Shelf Registration Statement, the Issuers and Guarantors reasonably believe that
a Shelf Registration Statement would not become effective prior to consummation
of the Exchange Offer); or (iii) with respect to any Holder of Transfer
Restricted Securities that is not an Affiliate of the Issuer or Guarantors
(A) such Holder is prohibited by applicable law or Commission policy from
participating in the Exchange Offer, (B) such Holder may not resell the Exchange
Securities acquired by it in the Exchange Offer to the public without delivering
a prospectus and that the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder, or (C) such Holder is a Broker-Dealer and holds Initial Securities
acquired directly from the Issuers or one of their Affiliates, then, upon such
Holder’s written request within six months of the first to occur of the Exchange
Date or the Exchange Deadline, the Issuers and the Guarantors shall (1) if
permitted by law and Commission policy, cause the Transfer Restricted Securities
of such Holder to be reissued in a form that does not bear any restrictive
legends relating to the Securities Act and does not have a restrictive CUSIP
number so that such Transfer Restricted Securities may be

 

-6-



--------------------------------------------------------------------------------

sold to the public in accordance with Rule 144 under the Securities Act by a
person that is not an Affiliate of the Issuer or any of the Guarantors where no
conditions of Rule 144 are then applicable (other than the holding period
requirement in paragraph (d)(1)(ii) of Rule 144 so long as such holding period
requirement is satisfied at such time of such reissue) and (2) in the event the
Issuers cannot or do not comply with the provisions of the foregoing clause
within 20 Business Days of the later of (I) the date of receipt by the Issuer of
such notice of such Holder and (II) the first to occur of the Exchange Date and
the Exchange Deadline (such later date being a “Shelf Filing Deadline”), then
the Issuers and the Guarantors shall:

(x) as promptly as practicable cause to be filed a shelf registration statement
pursuant to Rule 415 under the Securities Act, which may be an amendment to the
Exchange Offer Registration Statement (in either event, the “Shelf Registration
Statement”) on or prior to the Shelf Filing Deadline which Shelf Registration
Statement shall provide for resales of all Transfer Restricted Securities the
Holders of which shall have provided the information required pursuant to
Section 4(b) hereof; and

(y) use their commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 90th day
after the Shelf Filing Deadline (or if such 90th day is not a Business Day, the
next succeeding Business Day).

Each of the Issuers and the Guarantors shall keep any such Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Sections 6(b) and (c) hereof to the extent necessary to ensure
that it is available for resales of Initial Securities by the Holders of
Transfer Restricted Securities by the Holders entitled to the benefit of this
Section 4(a), and to ensure that it conforms in all material respects with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of
one year following the effective date of such Shelf Registration Statement (or
such shorter period that will terminate when all the Initial Securities covered
by such Shelf Registration Statement have been sold pursuant to such Shelf
Registration Statement or may be sold without a restrictive legend pursuant to
Rule 144 under the Securities Act or any successor rule). Each of the Issuers
and the Guarantors shall be deemed not to have used commercially reasonable
efforts to keep the Shelf Registration Statement effective during the requisite
period if any of the Issuers or the Guarantors voluntarily takes any action that
would result in Holders of Transfer Restricted Securities covered thereby not
being able to offer and sell such Transfer Restricted Securities during that
period, unless (X) such action is required by applicable law or Commission
policy; or (Y) such action is taken by any of the Issuers or Guarantors in good
faith and for valid business reasons (not including avoidance of the Issuers or
the Guarantors obligations hereunder) including, but not limited to, the
acquisition or divestiture of assets, so long as the Issuers and the Guarantors
promptly thereafter comply with the requirements of the last paragraph of
Section 6(c) hereof (the period during which the Shelf Registration Statement is
not available under clauses (X) or (Y) above, the “Blackout Period”). The
Blackout Period shall not exceed 45 days in any three-month period or 90 days in
any twelve-month period.

 

-7-



--------------------------------------------------------------------------------

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuers
in writing, within ten Business Days after receipt of a request therefor, such
information as the Issuers may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Issuers all information required to
be disclosed in order to make the information previously furnished to the
Issuers by such Holder not materially misleading.

SECTION 5. Additional Interest. If (i) the Exchange Offer is not Consummated on
or prior to the Exchange Deadline, (ii) a Shelf Registration Statement
applicable to the Transfer Restricted Securities required to be filed by the
terms of this Agreement is not declared effective (or does not automatically
become effective) on or prior to the 90th calendar day following any Shelf
Filing Deadline (or if such 90th day is not a Business Day, the next succeeding
Business Day), or (iii) a Shelf Registration Statement applicable to the
Transfer Restricted Securities required to be filed by the terms of this
Agreement is declared effective (or automatically becomes effective) as required
but thereafter fails to remain effective or becomes unusable in connection with
resales for more than 30 calendar days, excluding any Blackout Period (each such
event referred to in clauses (i) through (iii) above, a “Registration Default”),
the Issuers hereby agree that the interest rate borne by the Transfer Restricted
Securities shall be increased by 0.25% per annum for the first 90-day period
immediately following the Exchange Deadline and by an additional 0.25% per annum
with respect to each subsequent 90-day period, in each case for the period of
occurrence of the Registration Default, up to a maximum additional interest rate
of 1.00% per annum thereafter (“Additional Interest”), until the earlier of the
consummation of the Exchange Offer and such time as no Registration Default is
in effect, plus such additional amount of time as is required under the last
sentence of Section 6(c), upon which Additional Interest will cease to accrue
and the interest rate on the Transfer Restricted Securities will revert to the
original rate; provided, however, that, if after the date such Additional
Interest ceases to accrue, another Registration Default occurs, Additional
Interest will again commence accruing pursuant to the foregoing provisions. In
no event will Additional Interest accrue under more than one of the foregoing
clauses (i), (ii) and (iii) at any one time; provided, however, that the amount
of Additional Interest accruing on the Transfer Restricted Securities shall not
exceed, in any event, 1.00% per annum. The obligations of the Issuers and the
Guarantors to pay Additional Interest as set forth in this Section 5 shall be
the sole and exclusive remedy of the Holders for any Registration Default.

All obligations of the Issuers and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

 

-8-



--------------------------------------------------------------------------------

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuers and the Guarantors shall comply with all of the applicable
provisions of Section 6(c) hereof, shall use commercially reasonable efforts to
effect such exchange to permit the sale of Transfer Restricted Securities being
sold in accordance with the intended method or methods of distribution thereof.
As a condition to its participation in the Exchange Offer pursuant to the terms
of this Agreement, each Holder of Transfer Restricted Securities shall furnish,
upon the request of the Issuers, prior to the Consummation thereof, a written
representation to the Issuers (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate (within the meaning of Rule 405 under the
Securities Act) of the Issuers or the Guarantors, (B) it is not engaged in, and
does not intend to engage in, and has no arrangement or understanding with any
Person to participate in, a distribution (within the meaning of the Securities
Act) of the Exchange Securities to be issued in the Exchange Offer and (C) it is
acquiring the Exchange Securities in its ordinary course of business. In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Issuers’ preparations for the Exchange Offer. Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any such Holder using
the Exchange Offer to participate in a distribution of the securities to be
acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters, and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Securities obtained by such Holder in exchange
for Initial Securities acquired by such Holder directly from the Issuers.

(b) Shelf Registration Statement. In connection with any Shelf Registration
Statement, each of the Issuers and the Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use commercially reasonable efforts
to effect such registration to permit the sale of the Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof, and pursuant thereto each of the Issuers and the
Guarantors will as expeditiously as possible, when required, prepare and file
with the Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.

 

-9-



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Issuers and the Guarantors shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors) for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Issuers shall file promptly an appropriate amendment to such
Registration Statement (or file with the Commission a document to be
incorporated by reference into the Registration Statement), in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter, subject to the provisions applicable to Exchange Offer
Registration Statement Suspension Periods and Blackout Periods and the last
paragraph hereof;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424, 430A and 430B under the Securities Act in a timely manner; and comply
in all material respects with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;

(iii) in the case of a Shelf Registration Statement, advise the underwriters, if
any, and selling Holders promptly and, if requested by such Persons, to confirm
such advice in writing, (A) when the Prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to any Registration
Statement or any post-effective amendment thereto, when the same has become
effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for

 

-10-



--------------------------------------------------------------------------------

offering or sale in any jurisdiction, or the initiation of any proceeding for
any of the preceding purposes, and (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein (with respect to the
Prospectus, in light of the circumstances under which they were made) not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or blue sky laws, each of the Issuers and the
Guarantors shall use commercially reasonable efforts to obtain the withdrawal or
lifting of such order at the earliest possible time;

(iv) in the case of a Shelf Registration Statement, furnish without charge to
each of the Initial Purchasers, each selling Holder named in any Registration
Statement if so requested by such Holder, and each underwriter, if any, before
filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriters in connection with such sale, if any, for a period of at least five
Business Days, and the Issuers will not file any such Registration Statement or
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus (including all such documents incorporated by reference) to which an
Initial Purchaser of Transfer Restricted Securities covered by such Registration
Statement or the underwriters, if any, shall reasonably object in writing within
five Business Days after the receipt thereof (such objection to be deemed timely
made upon confirmation of telecopy transmission within such period); provided,
that this clause (iv) shall not apply to any filing by the Partnership of any
annual report on Form 10-K, quarterly report on Form 10-Q or Current Report on
Form 8-K with respect to matters unrelated to the Initial Securities, the
Transfer Restricted Securities and the Exchange Securities and the offering or
exchange therefor. The objection of an Initial Purchaser or an underwriter, if
any, shall be deemed to be reasonable if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains a
material misstatement or omission;

(v) in the case of a Shelf Registration Statement, make available during normal
business hours for inspection by the Initial Purchasers, the managing
underwriters, if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such Initial
Purchasers or any of the underwriters, all financial and other records,
pertinent corporate documents and properties of each of the Issuers and the
Guarantors and cause the Issuers’ and the Guarantors’ officers, directors and
employees to supply all information reasonably

 

-11-



--------------------------------------------------------------------------------

requested by any such Holder, underwriter, attorney or accountant in connection
with such Registration Statement or any post-effective amendment thereto
subsequent to the filing thereof (and each such Person shall agree that it will
keep such information confidential and not disclose any such records, documents,
properties or information unless (A) the disclosure of such records, documents,
properties or information is, in the opinion of counsel to such Person,
necessary to avoid or correct a misstatement or omission in such Registration
Statement, (B) the release of such records, documents, properties or information
is ordered pursuant to a subpoena or other order from a court of competent
jurisdiction, (C) the records, documents, properties or information in such
records is public or has been made generally available to the public other than
as a result of a disclosure or failure to safeguard by such Person or
(D) disclosure of such records, documents, properties or information is, in the
opinion of counsel for any such Person, necessary or advisable in connection
with any action, claim, suit or proceeding, directly or indirectly, involving
such Person and arising out of, based upon, related to, or involving this
Agreement, or any transaction contemplated hereby or arising hereunder) and
prior to its effectiveness and to participate in meetings with investors to the
extent requested by the managing underwriters, if any, if in connection with the
Underwritten Offering of Transfer Restricted Securities of an aggregate
principal amount of $100,000,000 or greater;

(vi) in connection with an Underwritten Offering, if requested by any selling
Holders or the underwriters, if any, promptly incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriters, if any,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities, information with respect to the principal amount of Transfer
Restricted Securities being sold to such underwriters, the purchase price being
paid therefor and any other terms of the offering of the Transfer Restricted
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
the Issuers are notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment, subject to the provisions applicable to
the Exchange Offer Registration Statement Suspension Periods and Blackout
Periods and the last paragraph hereof;

(vii) in the case of a Shelf Registration Statement, furnish to each Initial
Purchaser, each selling Holder if requested and each of the underwriters, if
any, without charge, at least one copy of the Registration Statement, as first
filed with the Commission, and of each amendment thereto, including financial
statements and schedules, but without all documents incorporated by reference
therein or exhibits thereto (including exhibits incorporated therein by
reference), unless requested;

(viii) in the case of a Shelf Registration Statement, deliver to each selling
Holder if requested and each of the underwriters, if any, without charge, as
many copies

 

-12-



--------------------------------------------------------------------------------

of the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; each of the Issuers
and the Guarantors hereby consents to the use of the Prospectus and any
amendment or supplement thereto by each of the selling Holders and each of the
underwriters, if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;

(ix) in the case of a Shelf Registration Statement, enter into such customary
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings of debt securities similar to the
Transfer Restricted Securities, as may be appropriate in the circumstances), and
make such representations and warranties, and take all such other actions in
connection therewith as is customary in offerings of debt securities similar to
the Transfer Restricted Securities in order to expedite or facilitate the
disposition of the Transfer Restricted Securities pursuant to any Registration
Statement contemplated by this Agreement, all to such extent as may be
reasonably requested by any Initial Purchaser or by any Holder of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and,
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Issuers and the
Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the
effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of effectiveness of the Shelf Registration
Statement signed by (x) the Chief Executive Officer, President or any Vice
President and (y) the principal financial or accounting officer of each of the
Issuers and the Guarantors (or their general partner or sole member, as
applicable), confirming, as of the date thereof, the matters set forth in
Section 5(c) of the Purchase Agreement (to the extent applicable) and such other
matters as such parties may reasonably request;

(2) an opinion, dated the date of effectiveness of the Shelf Registration
Statement, as the case may be, of counsel for the Issuers and the Guarantors,
covering the matters set forth in Section 5(a) of the Purchase Agreement and
such other matter as such parties may reasonably request, and in any event
including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Issuers and the
Guarantors, representatives of the independent public accountants for the
Issuers and the Guarantors, representatives of the underwriters, if any, and
counsel to the underwriters,

 

-13-



--------------------------------------------------------------------------------

if any, in connection with the preparation of such Shelf Registration Statement
and the related Prospectus and have considered the matters required to be stated
therein and the statements contained therein, although such counsel has not
independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the Shelf Registration Statement, at the time such Shelf Registration
Statement or any post-effective amendment thereto became effective, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or that the Prospectus contained in such Registration Statement as of its date
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial, accounting and reserve data included in any Shelf Registration
Statement contemplated by this Agreement or the related Prospectus;

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Partnership’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(d) of the Purchase Agreement,
without exception, provided that to be an addressee of the comfort letter, if
requested by the applicable accountant, each Initial Purchaser, underwriter and
selling Holder may be required to confirm that it is in the category of person
to whom a comfort letter may be delivered in accordance with applicable
accounting literature; and

(4) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from any of the Partnership’s independent petroleum
engineers whose reports are referenced in the Shelf Registration Statement or
any document incorporated by reference into the Shelf Registration Statement, in
the customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings.

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

 

-14-



--------------------------------------------------------------------------------

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(ix)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Issuers or any of the Guarantors pursuant to this
Section 6(c)(ix), if any.

If at any time the representations and warranties of the Issuers and the
Guarantors contemplated in Section 6(c)(ix)(A)(1) hereof cease to be true and
correct, the Issuers or the Guarantors shall so advise the Initial Purchasers
and the underwriters, if any, and each selling Holder promptly and, if requested
by such Persons, shall confirm such advice in writing;

(x) in the case of a Shelf Registration Statement, prior to any public offering
of Transfer Restricted Securities pursuant to a Shelf Registration Statement,
cooperate with the selling Holders, the underwriters, if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriters, if any, may
reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that none of the Issuers nor the Guarantors shall be required to
register or qualify as a foreign entity where it is not then so qualified or to
take any action that would subject it to the service of process in suits or to
taxation in any jurisdiction where it is not then so subject;

(xi) shall issue, upon the request of any Holder of Initial Securities covered
by the Exchange Offer Registration Statement, in connection with the
Consummation of the Exchange Offer and in accordance with the Indenture,
Exchange Securities having an aggregate principal amount equal to the aggregate
principal amount of Initial Securities surrendered to the Issuers by such Holder
in exchange therefore;

(xii) in connection with an Underwritten Offering, cooperate with the selling
Holders and the underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends; and enable such Transfer Restricted
Securities to be in such denominations and registered in such names as the
Holders or the underwriters, if any, may request at least two Business Days
prior to any sale of Transfer Restricted Securities made by such Holders or
underwriters;

(xiii) in the case of a Shelf Registration Statement, use commercially
reasonable efforts to cause the Transfer Restricted Securities covered by the
Registration Statement to be registered with or approved by such other domestic
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriters, if any, to consummate the disposition of
such Transfer Restricted Securities, subject to the proviso contained in
Section 6(c)(x) hereof;

 

-15-



--------------------------------------------------------------------------------

(xiv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, subject to the
provisions applicable to Exchange Offer Registration Statement Suspension
Periods and Blackout Periods and the last paragraph hereof;

(xv) provide a CUSIP number for all Exchange Securities not later than the
effective date of the Registration Statement covering such Exchange Securities
and provide the Trustee under the Indenture with printed certificates for such
Exchange Securities which are in a form eligible for deposit with the Depository
Trust Company and take all other action reasonably necessary to ensure that all
such Exchange Securities are eligible for deposit with the Depository Trust
Company;

(xvi) cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter” as that term is defined
within the rules and regulations of the FINRA) that is required to be retained
in accordance with the rules and regulations of the FINRA;

(xvii) otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the Commission, and make
generally available to its security holders, as soon as reasonably practicable,
a consolidated earnings statement meeting the requirements of Rule 158 under the
Securities Act (which need not be audited) for the twelve-month period
(A) commencing at the end of any fiscal quarter in which Transfer Restricted
Securities are sold to underwriters in a firm commitment or best efforts
Underwritten Offering or (B) if not sold to underwriters in such an offering,
beginning with the first month of the Issuers’ first fiscal quarter commencing
after the effective date of the Registration Statement;

(xviii) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of the Initial Securities to effect such changes to the Indenture as may
be required for such Indenture to be so qualified in accordance with the terms
of the Trust Indenture Act; and to execute and use commercially reasonable
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner;
and

 

-16-



--------------------------------------------------------------------------------

(xix) in the case of a Shelf Registration Statement, cause all Transfer
Restricted Securities covered by such Shelf Registration Statement to be listed
on each securities exchange or automated quotation system on which similar
securities issued by the Issuers are then listed if requested by the Holders of
a majority in aggregate principal amount of Initial Securities or the managing
underwriters, if any.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Issuers of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof or any Exchange Offer Registration
Statement Suspension Period described in Section 3(c) or any Blackout Period
described in Section 4(a) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof, or
until it is advised in writing (the “Advice”) by the Issuers that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuers, each Holder will deliver to the Issuers (at the
Issuers’ expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Issuers shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof or notice of any Exchange Offer Registration
Statement Suspension Period and Blackout Period to and including the date when
each selling Holder covered by such Registration Statement shall have received
the copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xiv) hereof or shall have received the Advice.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Issuers’ and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Issuers and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with the
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of the FINRA)); (ii) all fees and expenses of compliance with federal securities
and state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), if any, messenger and delivery services and
telephone; (iv) all fees and disbursements of counsel for the Issuers, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all fees and disbursements of independent certified
public accountants of the Issuers and the Guarantors (including the expenses of
any special audit and comfort letters required by or incident to such
performance); (vi) all application and filing fees in connection with listing
the Exchange Securities on a securities exchange or automated quotation system
pursuant to the requirements thereof; and (vii) all fees and disbursements of
the Trustee and its counsel;

 

-17-



--------------------------------------------------------------------------------

provided that all underwriting discounts and commissions and transfer taxes, if
any, relating to the sale or disposition of a Holder’s Transfer Restricted
Securities pursuant to a Shelf Registration Statement shall be the
responsibility of each Holder.

Each of the Issuers and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuers or the Guarantors.

(b) In connection with any Shelf Registration Statement required by this
Agreement, the Issuers and the Guarantors, jointly and severally, will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities being
registered pursuant to the Shelf Registration Statement, as applicable, for the
reasonable fees and disbursements of not more than one counsel, who shall be
Latham & Watkins LLP or such other counsel as may be chosen by the Holders of a
majority in principal amount of the Transfer Restricted Securities for whose
benefit such Registration Statement is being prepared.

SECTION 8. Indemnification.

(a) The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages or
liabilities (or actions in respect thereof) including, without limitation, and
as incurred, reimbursement of each such Indemnified Holder for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim damage, liability or action, joint or several,
directly or indirectly arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein (in the case of the Registration Statement or any amendment or
supplement thereto) or necessary to make the statements therein (with respect to
the Prospectus, in light of the circumstances under which they were made) not
misleading, except insofar as such losses, claims, damages, liabilities or
actions are caused by an untrue statement or omission or alleged untrue
statement or omission that is made in reliance upon and in conformity with
information relating to any of the Holders furnished in writing to the Issuers
by any of the Holders expressly for use therein. This indemnity agreement shall
be in addition to any liability which the Issuers or any of the Guarantors may
otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect

 

-18-



--------------------------------------------------------------------------------

to which indemnity may be sought against the Issuers or the Guarantors, such
Indemnified Holder (or the Indemnified Holder controlled by such controlling
person) shall promptly notify the Issuers and the Guarantors in writing;
provided, however, that the failure to give such notice shall not relieve the
Issuers or any of the Guarantors of their respective obligations pursuant to
this Agreement. Such Indemnified Holder shall have the right to employ its own
counsel in any such action and the fees and expenses of such counsel shall be
paid, as incurred, by the Issuers and the Guarantors (regardless of whether it
is ultimately determined that an Indemnified Holder is not entitled to
indemnification hereunder). The Issuers and the Guarantors shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for such Indemnified Holders, which firm shall be
reasonably designated by the Holders. The Issuers and the Guarantors shall not
be liable to any indemnified party for any settlement or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim, action, suit or proceeding) unless such
settlement, compromise or consent is consented to by the Issuers and the
Guarantors in writing. The Issuers and the Guarantors shall not, without the
prior written consent of each Indemnified Holder, settle or compromise or
consent to the entry of judgment in or otherwise seek to terminate any pending
or threatened action, claim, litigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors and their respective directors, officers of
the Issuers and the Guarantors who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Issuers or any of the Guarantors, and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Issuers and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement or Prospectus (or any amendment or supplement thereto). In case any
action or proceeding shall be brought against the Issuers, the Guarantors or
their respective directors or officers or any such controlling person in respect
of which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Issuers and
the Guarantors, and the Issuers, the Guarantors, their respective directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph. This indemnity agreement shall be in
addition to any liability that the Holders of Transfer Restricted Securities may
otherwise have.

 

-19-



--------------------------------------------------------------------------------

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities or actions referred to therein, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative benefits received by the Issuers and the
Guarantors, on the one hand, and the Holders, on the other hand, from the
Initial Placement (which in the case of the Issuers and the Guarantors shall be
deemed to be equal to the total gross proceeds to the Issuers and the Guarantors
from the Initial Placement and in the case of the Holders shall be deemed to be
equal to the total discount received by such Holder with respect to the Initial
Securities), the amount of Additional Interest which did not become payable as a
result of the filing of the Registration Statement resulting in such losses,
claims, damages, liabilities or actions, and such Registration Statement, or if
such allocation is not permitted by applicable law, the relative fault of the
Issuers and the Guarantors, on the one hand, and the Holders, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Issuers and the Guarantors on the one
hand and of the Indemnified Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuers or any of the Guarantors, on the
one hand, or the Indemnified Holders, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and actions referred to above
shall be deemed to include, subject to the limitations set forth in the second
paragraph of Section 8(a) hereof, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim.

The Issuers, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(c) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or actions referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, none of the Holders (and its
related Indemnified Holders) shall be required to contribute, in the aggregate,
any amount in excess of the amount by which the total discount received by such
Holder with respect to the Initial Securities exceeds the amount of any damages
which such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Initial Securities held by each of the Holders
hereunder and not joint.

 

-20-



--------------------------------------------------------------------------------

SECTION 9. Rule 144A. Each of the Issuers and the Guarantors hereby agrees with
each Holder, for so long as any Transfer Restricted Securities remain
outstanding, if the Partnership is no longer required to file reports under the
Exchange Act, to make available upon request to any Holder or beneficial owner
of Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Securities Act.

SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment bankers and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriters must be reasonably satisfactory to the Issuers.

SECTION 12. Miscellaneous.

(a) Remedies. Each of the Issuers and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Issuers and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Issuers’ or any of
the Guarantors’ securities under any agreement in effect on the date hereof.

 

-21-



--------------------------------------------------------------------------------

(c) Adjustments Affecting the Securities. The Issuers will not take any action,
or permit any change to occur, with respect to the Initial Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Issuers have (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Issuers or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Issuers shall obtain the written consent of Barclays
Capital Inc., as representative of the Initial Purchasers, with respect to which
such amendment, qualification, supplement, waiver, consent or departure is to be
effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), electronic transmission, or
air courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Trustee under
the Indenture, with a copy to the Trustee under the Indenture; and

(ii) if to the Issuers:

 

 

Memorial Production Partners LP

 

1301 McKinney Street, Suite 2100

Houston, Texas 77010

(fax: (713) 588-8301)

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

 

1111 Louisiana Street, 44th Floor

 

Houston, Texas 77002

 

(fax: (713) 236-0822)

Attention: John Goodgame

 

-22-



--------------------------------------------------------------------------------

(iii) if to the Initial Purchasers:

 

 

Barclays Capital Inc.

747 Seventh Avenue

 

New York, New York 10019

 

(fax: (646) 834-8133)

 

Attention: Syndicate Registration

with a copy to:

 

 

Latham & Watkins LLP

 

811 Main Street, Suite 3700

 

Houston, Texas 77002

 

(fax: (713) 546-5401)

 

Attention: J. Michael Chambers

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

-23-



--------------------------------------------------------------------------------

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuers with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

[Signature pages follow]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MEMORIAL PRODUCTION PARTNERS LP

By:

 

Memorial Production Partners GP LLC,

its general partner

By:

 

     

 

Name:

 

John A. Weinzierl

 

Title:

 

Chief Executive Officer

MEMORIAL PRODUCTION FINANCE CORPORATION

By:

 

     

 

Name:

 

John A. Weinzierl

 

Title:

 

Chief Executive Officer

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MEMORIAL PRODUCTION OPERATING LLC

By:

 

Memorial Production Partners LP,

its sole member

By:

 

Memorial Production Partners GP LLC,

its general partner

By:

 

     

 

Name:

 

John A. Weinzierl

 

Title:

 

Chief Executive Officer

COLUMBUS ENERGY, LLC

RISE ENERGY OPERATING, LLC

WHT ENERGY PARTNERS LLC

MEMORIAL ENERGY SERVICES LLC

MEMORIAL MIDSTREAM LLC

PROSPECT ENERGY, LLC

By:

 

Memorial Production Operating LLC,

its sole member

By:

 

Memorial Production Partners LP,

its sole member

By:

 

Memorial Production Partners GP LLC,

its general partner

By:

 

     

 

Name:

 

John A. Weinzierl

 

Title:

 

Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

RISE ENERGY MINERALS, LLC

RISE ENERGY BETA, LLC

By:

 

Rise Energy Operating, LLC,

its sole member

By:

 

Memorial Production Operating LLC,

its sole member

By:

 

Memorial Production Partners LP,

its sole member

By:

 

Memorial Production Partners GP LLC,

its general partner

By:

 

     

 

Name:

 

John A. Weinzierl

 

Title:

 

Chief Executive Officer

WHT CARTHAGE LLC

By:

 

WHT Energy Partners LLC,

its sole member

By:

 

Memorial Production Operating LLC,

its sole member

By:

 

Memorial Production Partners LP,

its sole member

By:

 

Memorial Production Partners GP LLC,

its general partner

By:

 

     

 

Name:

 

John A. Weinzierl

 

Title:

 

Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

BARCLAYS CAPITAL INC.

 

By:

 

 

 

Name:

 

Title:

For itself and as Representative of the several Initial Purchasers named in
Exhibit A of the Purchase Agreement.

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Guarantors

Memorial Production Operating LLC

Columbus Energy, LLC

Rise Energy Operating, LLC

Rise Energy Minerals, LLC

Rise Energy Beta, LLC

WHT Carthage LLC

WHT Energy Partners LLC

Memorial Energy Services LLC

Memorial Midstream LLC

Prospect Energy, LLC



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in Rule
902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
1933 Act. The Initial Purchaser agrees that, during such 40-day restricted
period, it will not cause any advertisement with respect to the Securities
(including any “tombstone” advertisement) to be published in any newspaper or
periodical or posted in any public place and will not issue any circular
relating to the Securities, except such advertisements as are permitted by and
include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the 1933 Act.

 

I-1